Exhibit 10.23

 

OFFICE LEASE

 

BY AND BETWEEN

 

SRI MISSION TOWERS II LLC,

a Delaware limited liability company,

as Landlord

 

and

 

ARTISOFT, INC.,

a Delaware corporation,

(dba “VERTICAL COMMUNICATIONS”)

as Tenant

 

For Suite 400,

3979 Freedom Circle Drive,

Santa Clara, California

 

Dated as of: June 6, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1       SALIENT LEASE TERMS

   1

ARTICLE 2       ADDITIONAL DEFINITIONS

   3

ARTICLE 3       PREMISES AND COMMON AREAS

   9

ARTICLE 4       TERM OF POSSESSION

   12

ARTICLE 5       MINIMUM MONTHLY RENT

   14

ARTICLE 6       ADDITIONAL RENT

   14

ARTICLE 7       ACCORD AND SATISFACTION

   16

ARTICLE 8       LETTER OF CREDIT

   16

ARTICLE 9       USE

   17

ARTICLE 10     COMPLIANCE WITH LAWS AND REGULATIONS

   19

ARTICLE 11     SERVICE AND EQUIPMENT

   21

ARTICLE 12     ALTERATIONS

   24

ARTICLE 13     PROPERTY INSURANCE

   26

ARTICLE 14     INDEMNIFICATION, WAIVER OF CLAIMS AND SUBROGATION

   27

ARTICLE 15     LIABILITY INSURANCE

   29

ARTICLE 16     INSURANCE POLICY REQUIREMENTS & INSURANCE DEFAULTS

   29

ARTICLE 17     ABANDONMENT OF PROPERTY AND LANDLORD’S LIEN

   30

ARTICLE 18     MAINTENANCE AND REPAIRS

   31

ARTICLE 19     DESTRUCTION

   32

ARTICLE 20     CONDEMNATION

   33

ARTICLE 21     ASSIGNMENT AND SUBLETTING

   35

ARTICLE 22     ENTRY BY LANDLORD

   39

ARTICLE 23     SIGNS

   40

ARTICLE 24     DEFAULT

   40

ARTICLE 25     REMEDIES UPON DEFAULT

   41

ARTICLE 26     BANKRUPTCY

   44

ARTICLE 27     SURRENDER OF LEASE

   45

ARTICLE 28     LANDLORD’S EXCULPATION

   46

ARTICLE 29     ATTORNEYS’ FEES

   46

ARTICLE 30     NOTICES

   46

ARTICLE 31     SUBORDINATION AND FINANCING PROVISIONS

   47

ARTICLE 32     ESTOPPEL CERTIFICATES

   48

ARTICLE 33     MISCELLANEOUS PROVISIONS

   49

 

i



--------------------------------------------------------------------------------

OFFICE LEASE

 

THIS OFFICE LEASE (“Lease”) is entered and dated for reference purposes only as
June 6, 2005, by and between “Landlord” and “Tenant” (as such terms are defined
below).

 

ARTICLE 1

SALIENT LEASE TERMS

 

1.1 Rent Payment Address:   To the lockbox or other location designated by
Landlord from time to time 1.2 “Landlord” and Notice Address:  

Landlord:

 

SRI Mission Towers II LLC,

a Delaware limited liability company

 

Notice Address:

 

SRI Mission Towers II LLC

c/o Shorenstein Company LLC

555 California Street: 49th Floor

San Francisco, California 94104

Attn: Corporate Secretary

 

With a copy to Landlord c/o of the management office of the Building.

1.3 “Tenant” and Notice Address:  

Tenant:

 

Artisoft, Inc., a Delaware corporation

dba “Vertical Communications”

 

Notice Addresses:

 

To the Premises

Attention: Chief Financial Officer

 

With a copy to:

 

Artisoft, Inc.

5 Cambridge Center

Cambridge, MA 02142

Attention: Chief Financial Officer

1.4 “Premises”:   Suite 400, 3979 Freedom Circle Drive, Santa Clara, California,
comprising the entire Rentable Area of the fourth (4th) floor of the Building,
and approximately 24,907 square feet of Rentable Area, as outlined in Exhibit B
attached hereto.

 

1



--------------------------------------------------------------------------------

1.5 “Building”:   That building located at 3979 Freedom Circle Drive, Santa
Clara, California, containing approximately 283,132 square feet of Rentable
Area, which shall be deemed the actual square footage of Rentable Area in the
Building. 1.6 “Complex”:   The Parking Garage (hereinafter defined), the
Building, the parcel of land that contains the Building, and the Common Areas
(hereinafter defined), all as generally outlined in Exhibit A attached hereto.
1.7 Estimated Commencement Date:   August 1, 2005 (“Estimated Commencement
Date”) 1.8 “Term”:   The period beginning on the Commencement Date, and ending
on the last day of the sixty-sixth (66th) full calendar month thereafter. 1.9
“Minimum Monthly Rent”:  

(A) Period                       Minimum Monthly Rent

 

        Rent Year 1                       $34,869.80

        Rent Year 2                       $36,115.15

        Rent Year 3                       $37,3609.50

        Rent Year 4                       $38,605.85

        Rent Year 5                       $39,851.20

 

(B) Advance Rent:                    $34,869.80

1.10 “Letter of Credit”:   $140,000.00 subject to reduction as provided in
Article 8. 1.11 “Permitted Use”:   The Premises shall be used solely for general
office purposes. 1.12 Proportionate Share:   Tenant’s initial Proportionate
Share is 8.80% based on the radio that the Rentable Area of the Premises (i.e.,
24,907 square feet) bears to the Rentable Area of the Building (i.e., 283,132
square feet). 1.13 “Broker”:   Shorenstein Management, Inc. and Resource
Commercial Real Estate, Inc.

 

2



--------------------------------------------------------------------------------

1.14 “Reciprocal Easement Agreement”:    That Amended and Restated Easement
Agreement dated as of July 7, 2003, and recorded July 8, 2003 in the Official
Records of Santa Clara County, California as Document No. 17164202, as the same
may be amended from time to time. 1.15 Parking Allocation:    3.77 parking
spaces per 1,000 square feet of Rentable Area of the Premises, as rounded down
to the nearest whole number of parking spaces. 1.16 Contents:   

Included as part of this Lease are the following Exhibits and addenda which are
attached and incorporated herein by this reference:

 

Exhibits:

 

A – Plan of the Complex

B – Floor Plan of the Premises

C – Work Letter for Construction Obligations

D – Acknowledgement of Commencement Date

E – Rules & Regulations

F – Form of Letter of Credit

G – Landlord’s Furniture

 

ARTICLE 2

ADDITIONAL DEFINITIONS

 

The terms defined in this Article 2 shall, for all purposes of this Lease and
all agreements supplemental hereto, have the meanings herein specified, unless
expressly stated otherwise.

 

“Commencement Date” shall mean the date on which Landlord shall deliver the
Premises to Tenant with the Tenant Improvements Substantially Completed (as such
terms are defined in Exhibit C attached hereto) and with Landlord’s Furniture
installed in the Premises and the Premises may be legally occupied for general
offices purposes.

 

“Common Areas” shall mean all areas and facilities outside the Premises within
the exterior boundaries of the parcel of land containing the Building of which
the Premises form a part, together with the exterior plaza and access areas
within the Complex, all as provided and designated by Landlord from time to time
for the general use and convenience of Tenant and of other Tenants of Landlord
having the common use of such areas, and their respective authorized
representatives and invitees. Common Areas include, without limitation,
corridors, stairways, elevator shafts, janitor rooms in the Building, the
Parking Garage, the driveways and landscaped areas in the Complex as generally
outlined on Exhibit A attached hereto. Exhibit A is tentative and Landlord
reserves the right to make alterations thereto from time to time.

 

“Insurance Costs” shall mean all premiums and costs and expenses for all
policies of insurance which may be obtained by Landlord in its discretion for
(a) the Premises, the Building, the Parking Garage and the Common Areas of the
Complex, and any blanket policies, covering

 

3



--------------------------------------------------------------------------------

damage thereto and loss of rents caused by fire and other perils Landlord elects
to cover, including, without limitation, coverage for earthquakes and floods,
(b) commercial general liability insurance for the benefit of Landlord and its
designees, (c) such other coverage Landlord elects to obtain for the Premises,
the Building and/or the Common Areas of the Complex, including, without
limitation, coverage for environmental liability and losses, and (d) such
insurance premiums charged to Landlord under the Reciprocal Easement Agreement.

 

“Landlord’s Furniture” means the furniture set forth on Exhibit G attached
hereto. Tenant acknowledges that Landlord’s Furniture is and shall remain
throughout the Term the property of Landlord. Tenant shall have the right to use
Landlord’s Furniture throughout the Term, and upon the expiration or earlier
termination of this Lease Tenant shall surrender possession of Landlord’s
furniture to Landlord. Tenant shall not remove Landlord’s Furniture from the
Premises without the prior written consent of Landlord.

 

“Lease Year” means any calendar year, or portion thereof, following the
commencement hereof, the whole or any part of which period is included within
the term.

 

“Operating Costs” means all expenses, costs and disbursements of any kind other
than Taxes and Insurance Costs paid, incurred or payable by Landlord, or others
on behalf of Landlord, in connection with the ownership, management, operation,
maintenance and repair and other related activities in connection with any part
of the Building and the Common Areas of the Complex and of the personal
property, fixtures, machinery, equipment, systems and apparatus used in
connection therewith, in accordance with Landlord’s standard accounting
procedures. Operating Costs shall include, but not be limited to, the aggregate
of the amount paid for:

 

(1) all gas, electric, water, sewers, oil and other utilities, including any
surcharges, imposed, serving the Building and the Common Areas of the Complex;

 

(2) painting for the Building and the Common Areas of the Complex; managerial
and administrative expenses;

 

(3) the total charges of any independent contractors employed in the repair,
care, operation, maintenance, and cleaning of the Building and/or the Common
Areas of the Complex;

 

(4) the amount paid or payable for all supplies occasioned by everyday wear and
tear;

 

(5) the costs of window and exterior wall cleaning of the Building and the
Common Areas of the Complex; and the cost of landscaping, relamping, and all
supplies, tools, equipment and materials used in the operation, repair and
maintenance of the Complex, or any portion thereof;

 

(6) the cost of accounting services necessary to compute the rents and charges
payable by Tenants and keep the books of the Building and the Common Areas of
the Complex;

 

(7) fees for management, including, without limitation, office rent, supplies,
equipment, salaries, wages, payroll tax, workers compensation, disability
insurance, bonuses and

 

4



--------------------------------------------------------------------------------

other compensation (including fringe benefits, vacation, holidays and other paid
absence benefits) relating to employees of Landlord or its agents engaged in the
management, operation, repair, or maintenance of the Building and/or the Common
Areas of the Complex;

 

(8) fees for legal, accounting (including, without limitation, any outside audit
as Landlord may elect in its sole and absolute discretion), inspection and
consulting services;

 

(9) the cost of porters, guards and other protection services;

 

(10) the cost of establishing and maintaining the Building’s directory board;

 

(11) payments for general maintenance and repairs to the plant and equipment,
including supplying climate control to the Building and the Common Areas of the
Complex;

 

(12) the cost of supplying all services pursuant to Article 11 hereof to the
extent such services are not paid by individual Tenants;

 

(13) the cost for the repair and replacement of all maintenance and cleaning
equipment and master utility meters and of the costs incurred for repairing or
replacing all other fixtures equipment and facilities serving or comprising the
Building and the Common Areas of the Complex;

 

(14) all assessments, costs and charges payable by Landlord under the Reciprocal
Easement Agreement, and all community association dues, assessments and charges
and property owners’ association dues, assessments and charges which may be
imposed upon Landlord by virtue of any recorded instrument affecting title to
the Building;

 

(15) all costs to upgrade, improve or change the utility, efficiency or capacity
or any utility or telecommunication system serving the Building and the Common
Areas of the Complex;

 

(16) the repair and replacement, resurfacing and/or repaving of any paved areas,
curbs or gutters within the Building or the Common Areas of the Complex;

 

(17) the repair and replacement of any equipment or facilities serving the
Complex; and

 

(18) the cost of any capital repairs, improvements and replacements made by the
Landlord to the Building or the Common Areas of the Complex (“Capital Costs”).
However, certain Capital Costs shall be includable in Operating Costs each year
only to the extent of that fraction allocable to the year in question calculated
by amortizing such Capital Cost over the reasonably useful life of the
improvement resulting therefrom, as determined by Landlord in its good faith
discretion, with interest on the unamortized balance at the higher of (i) ten
percent (10%) per annum; or (ii) the interest rate as may have been paid by
Landlord for the funds borrowed for the purpose of performing the work for which
the Capital Costs have been expended, but in no event to exceed the highest rate
permissible by law. The Capital Costs subject to such amortization procedure are
restricted to the following two categories: (a) those costs for capital
improvements to the Building or the Common Areas of the Complex of a type

 

5



--------------------------------------------------------------------------------

which do not normally recur more frequently than every five (5) years in the
normal course of operation and maintenance of such facilities (specifically
excluding painting of all or a portion of the Complex); (b) replacement of
capital improvements or Building or Common Area service equipment when required
because of normal wear and tear; (c) costs for capital improvements incurred for
the purpose of reducing other operating expenses or utility costs, from which
Tenant can expect a reasonable benefit, and (d) costs for capital improvements
that are required by governmental law, ordinance, regulation or mandate, not
applicable to the Complex at the time of the original construction; and

 

(19) the cost of licenses, certificates, permits and inspections and the cost of
contesting any governmental enactments which may affect Operating Costs, and the
costs incurred in connection with a governmentally mandated transportation
system management program or similar program;

 

Operating Costs shall not include the following:

 

(1) legal expenses incurred expressly for negotiating a lease with a particular
Tenant, or as a result of a default of a specific Tenant, which negotiations or
default does not affect the operation of the Complex;

 

(2) costs of installing leasehold improvements in leaseable space for Tenants or
occupants or prospective Tenants or occupants of the Building;

 

(3) real estate brokers’ leasing commissions;

 

(4) legal fees, space planner fees and advertising expenses incurred with regard
to leasing the Building or portions thereof;

 

(5) any cost or expenditure to the extent for which Landlord is reimbursed, by
insurance proceeds or otherwise, except by a Tenant’s direct or pro rata share
of payment;

 

(6) depreciation or amortization of the Building or its contents or components,
except to the extent of amortization of Capital Costs as provided above;

 

(7) legal expenses incurred in enforcing the terms of any other lease at the
Building; or

 

(8) any bad debt loss, rent loss, or reserve for bad debt or rent loss.

 

“Parking Garage” means the parking structure, fixtures and other improvements
now located on the Complex as generally depicted in Exhibit A attached hereto.
The Parking Garage is located on land not owned by Landlord, but such land and
the Parking Garage are subject to the Reciprocal Easement Agreement.

 

“Proportionate Share” shall be that fraction (converted to a percentage) the
numerator of which is the Rentable Area (hereinafter defined) of the Premises
and the denominator of which is the Rentable Area of the Building. Tenant’s
Proportionate Share as of the

 

6



--------------------------------------------------------------------------------

commencement of the Term hereof is specified in Section 1.12. Said Proportionate
Share shall be recalculated by Landlord as may be required effective as at the
commencement of any period to which the calculation is applicable in this Lease.
Notwithstanding the preceding provisions of this Section, Tenant’s Proportionate
Share as to certain expenses may be calculated differently to yield a higher
percentage share for Tenant as to certain expenses in the event Landlord permits
other Tenants in the Building to directly incur such expenses rather than have
Landlord incur the expense in common for the Building (such as, by way of
illustration, wherein a Tenant performs its own janitorial services). In such
case Tenant’s proportionate share of the applicable expense shall be calculated
as having as its denominator the Rentable Area of all floors rentable to Tenants
in the Building less the Rentable area of Tenants who have incurred such expense
directly. In any case in which Tenant, with Landlord’s consent, incurs such
expenses directly, Tenant’s proportionate share will be calculated specifically
so that expenses of the same character which are incurred by Landlord for the
benefit of other Tenants in the Building shall not be prorated to Tenant.
Nothing herein imply that Landlord will permit Tenant or any other Tenant of the
Building to incur any Operating Costs. Any such permission shall be in the sole
discretion of the Landlord, which Landlord may grant or withhold in its
arbitrary judgment.

 

“Real Estate Taxes” or “Taxes” shall mean and include all general and special
taxes, assessments, fees of every kind and nature, duties and levies, charged
and levied upon or assessed by any governmental authority against the parcel
containing the Building and all other improvements on such parcel, including the
various estates in such parcel and the Building and improvements thereon, any
leasehold improvements, fixtures, installations, additions and equipment,
whether owned by Landlord or Tenant or any other Tenant; except that it shall
exclude any taxes of the kind covered by Section 6.1 hereof to the extent
Landlord is reimbursed therefore by any Tenant in the Building. Further included
in the definition of Taxes herein shall be general and special assessments,
license fees, commercial rental tax, levy, or tax (other than inheritance or
estate taxes) imposed by any authority having the direct or indirect power to
tax, as against any legal or equitable interest of Landlord in the Building, the
Common Areas or the Complex, or, as against Landlord’s right to rent or other
income therefrom, or as against Landlord’s business of leasing the Premises, the
Building, parcel or the Complex, any tax, fee, or charge with respect to the
possession, leasing, transfer of interest, operation, management, maintenance,
alteration, repair, use, or occupancy by Tenant, of the Premises, the Building,
parcel or any portion thereof or the Complex, or any tax imposed in
substitution, partially or totally, for any tax previously included within the
definition of Taxes herein, or any additional tax, the nature of which may or
may not have been previously included within the definition of Taxes.

 

Taxes shall also include the amount of Taxes payable by Landlord under the
Reciprocal Easement Agreement for the Parking Garage the parcel of land that
contains the Parking Garage.

 

Taxes shall also include the reasonable cost to Landlord of contesting the
amount, validity, or the applicability of any Taxes. If at any time during the
term of this Lease the method of taxation or assessment of real estate or the
income therefrom prevailing at the time of execution hereof shall be, or has
been altered so as to cause the whole or any part of the Taxes now or hereafter
levied, assessed or imposed on real estate to be levied, assessed or imposed
upon Landlord, wholly or partially, as a capital levy, business tax, fee, permit
or other charge, or

 

7



--------------------------------------------------------------------------------

on or measured by the Rents received therefrom, then such new or altered taxes,
regardless of their nature, which are attributable to the land, the Building,
the Common Areas or to other improvements on the land shall be deemed to be
included within the term Real Estate Taxes or Taxes for purposes of this
Section, whether in substitution for, or in addition to any other Real Estate
Taxes or Taxes, save and except that such shall not be deemed to include any
enhancement of said tax attributable to other income of Landlord. With respect
to any general or special assessments which may be levied upon or against the
Premises, the Building, the Common Areas or the underlying realty, or which may
be evidenced by improvement or other bonds, and may be paid in annual or
semi-annual installments, only the amount of such installment, prorated for any
partial year, and statutory interest shall be included within the computation of
Taxes for which Tenant is responsible hereunder.

 

Notwithstanding anything to the contrary contained in the foregoing definition
of Real Estate Taxes, Tenant shall not be responsible or liable for the payment
of any state or federal income taxes assessed against Landlord, or any estate,
succession or inheritance taxes of Landlord, or corporation franchise taxes
imposed upon the corporate owner of the fee of the Building.

 

“Rent” means Minimum Monthly Rent and all other sums required to be paid by
Tenant pursuant to the terms of this Lease.

 

“Rent Commencement Date” means the date that is one hundred eighty (180) days
after the Commencement Date. Notwithstanding the foregoing, if the Commencement
Date shall have been delayed by reason of Tenant Delay (as defined in Exhibit C
attached hereto), then the Rent Commencement Date shall be deemed accelerated by
the number of days of such delay.

 

“Rent Year” means, as to the Rent Year 1, the period commencing on the Rent
Commencement Date and ending on the last day of the twelfth (12th) full calendar
month thereafter, and as to each subsequent Rent Year, the twelve (12) full
calendar month period commencing after the expiration of the prior Rent Year,
except that the last Rent Year under this Lease shall in any event end on the
expiration of this Lease.

 

“Rentable Area” as used in the Lease shall be determined as follows:

 

(a) Single Tenant Floor. As to each floor of the Building on which the entire
space rentable to Tenants is or will be leased to one Tenant, Rentable Area
shall be the entire area bounded by the inside surface of the exterior glass
walls on such floor, including all areas used for elevator lobbies, corridors,
special stairways, special elevators, restrooms, mechanical rooms, electrical
rooms and telephone closets, without deduction for columns and other structural
portions of the Building or vertical penetrations that are included for the
special use of Tenant, but excluding the area contained within the interior
walls of the Building stairs, fire towers, vertical ducts, elevator shafts,
flues, vents, stacks, pipe shafts, and the rentable square footage described in
Paragraph (c) below.

 

(b) Multi-Tenant Floor. As to each floor of the Building on which space is or
will be leased to more than one Tenant, Rentable Area attributable to each such
lease shall be the total of (i) the entire area included within the Premises
covered by such lease, being the area

 

8



--------------------------------------------------------------------------------

bounded by the inside surface of any exterior glass walls, the exterior of all
walls separating such Premises from any public corridors or other public areas
on such floor, and the centerline of all walls separating such Premises from
other areas leased or to be leased to other Tenants on such floors, (ii) a pro
rata portion of the area within the elevator lobbies, corridors, restrooms,
mechanical rooms, electrical rooms, telephone closets and their enclosing walls
situated on such floor and (iii) the rentable square footage described in
Paragraph (c) below.

 

(c) Building Load. In any event, Rentable Area shall also include Tenant’s
Proportionate Share of the lobbies of the Building and Tenant’s Proportionate
Share of the area of the emergency equipment, fire pump equipment, electrical
switching gear, telephone equipment and mail delivery facilities servicing the
Building.

 

(d) Deemed Square Footage. The Rentable Area of the Premises is deemed to be the
square footage set forth in Section 1.4 of this Lease as of the date hereof, and
Rentable Area of the Building is deemed to be the square footage set forth in
Section 1.5 hereof. From time to time at Landlord’s option, Landlord may
re-measure the Rentable Area of the Premises and the Building, which
determination shall be conclusive and thereon Tenant’s Proportionate Share shall
be adjusted accordingly.

 

“Structural” as herein used shall mean any portion of the Premises, the Building
or the Common Areas of the Complex which provides bearing support to any other
integral member of the Premises, the Building or the Common Areas of the Complex
such as, by limitations, the roof structure (trusses, joists, beams), posts,
load bearing walls, foundations, girders, floor joists, footings, and other load
bearing members constructed by Landlord.

 

“Tenant Improvements” shall mean the Tenant improvements, if any, to be
constructed pursuant to Exhibit C attached hereto.

 

ARTICLE 3

PREMISES AND COMMON AREAS

 

3.1 Demising Clauses. Landlord hereby leases to Tenant, and Tenant hires from
Landlord the Premises, consisting of the approximate square footage listed in
the Salient Lease Terms, which the parties agree shall be deemed the actual
square footage, subject to change by Landlord in connection with changes in the
Rentable Area of the floor on which the Premises are located or as otherwise
permitted pursuant to this Lease.

 

3.2 Reservation. Landlord reserves the area beneath and above the Building as
well as the exterior thereof together with the right to install, maintain, use,
repair and replace repairs pipes, ducts, conduits, wires, and structural
elements leading through the Premises serving other parts of the Building and
the Common Areas of the Complex, so long as such items are concealed by walls,
flooring or ceilings. Such reservation in no way affects the maintenance
obligations imposed herein. Landlord may change the shape, size, location,
number and extent of the improvements to any portion of the Building or the
Common Areas of the Complex and/or the address or name of the Building without
the consent of Tenant.

 

3.3 Covenants, Conditions and Restrictions. The parties agree that this Lease is
subject to effect of (a) any covenants, conditions, restrictions, easements,
mortgages or deeds of

 

9



--------------------------------------------------------------------------------

trust, ground leases, rights of way of record, and any other matters or
documents of record, including, without limitation, the Reciprocal Easement
Agreement referred to in the Salient Lease Terms; (b) any zoning laws of the
city, county and state where the Complex is situated; and (c) general and
special taxes not delinquent. Tenant agrees that as to its leasehold estate,
Tenant and all persons in possession or holding under Tenant will conform to and
will not violate the terms of any covenants, conditions or restrictions of
record which may now or hereafter encumber the Building or the Complex
(collectively, the “restrictions”). This Lease is subordinate to the
restrictions and any amendments or modifications thereof.

 

3.4 Common Areas. Landlord hereby grants to Tenant, for the benefit of Tenant
and its employees, suppliers, shippers, customers and invitees, during the term
of this Lease, the non-exclusive right to use, in common with others entitled to
such use, the Common Areas as they exist from time to time, subject to any
rights, powers, and privileges reserved by Landlord under the terms hereof or
under the terms of any rules and regulations or restrictions governing the use
of the Building or the Complex. Under no circumstances shall the right herein
granted to use the Common Areas be deemed to include the right to store any
property, temporarily or permanently, in the Common Areas. Any such storage
shall be permitted only by the prior written consent of Landlord or Landlord’s
designated agent, which consent may be revoked at any time. In the event that
any unauthorized storage shall occur then Landlord shall have the right, without
notice, in addition to such other rights and remedies that it may have, to
remove the property and charge the cost to Tenant, which cost shall be
immediately payable upon demand by Landlord.

 

(a) Common Areas—Changes. Landlord shall have the right, in Landlord’s sole
discretion, from time to time, exercisable without notice and without liability
to Tenant for damage or injury to property, person or business and without
effecting an eviction, constructive or actual, or disturbance of Tenant’s use or
possession of the Premises or giving rise to any claim for rent abatement.

 

(1) To make changes and reductions to the Common Areas, including, without
limitation, changes in the location, size, shape and number of driveways,
entrances, parking spaces, parking areas, loading and unloading areas, ingress,
egress, direction of traffic, landscaped areas and walkways;

 

(2) To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available;

 

(3) To designate other land outside the boundaries of the Building to be a part
of the Common Areas;

 

(4) To add additional improvements to the Common Areas;

 

(5) To use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Building or the Complex, or any portion thereof;

 

(6) To do and perform such other acts and make such other changes in, to or with
respect to the Common Areas, the Building and the Complex as Landlord may, in
the exercise of sound business judgment, deem to be appropriate.

 

10



--------------------------------------------------------------------------------

(b) Common Area Maintenance. Landlord shall, in Landlord’s sole discretion,
maintain the Common Areas (subject to reimbursement pursuant to this Lease),
establish and enforce reasonable rules and regulations concerning such areas,
close any of the Common Areas to whatever extent required in the opinion of
Landlord’s counsel to prevent a dedication of any of the Common Areas or the
accrual of any rights of any person or of the public to the Common Areas, close
temporarily any of the Common Areas for maintenance purposes, and make changes
to the Common Areas including, without limitation, changes in the location of
driveways, corridors, entrances, exists, the designation of areas for the
exclusive use of others, the direction of the flow of traffic or construction of
additional buildings thereupon. Landlord may provide security for the Common
Areas, but is not obligated to do so. Under no circumstances shall Landlord be
liable or responsible for any acts or omissions of any party providing any
services to the Common Areas, the Building or other improvements, including,
without limitation, any security service, notwithstanding anything to the
contrary contained in this Lease. As of the date hereof, the owner of the
Mission Tower One Building (as defined in Section 3.4(c)(1) below) maintains the
Parking Garage.

 

(c) Parking. Provided Tenant is not in default or breach of any term or
provision of this Lease or has not vacated the Premises, Tenant is allocated and
shall have the non-exclusive right on an unassigned and unreserved basis to use,
without charge, not more than the number of parking spaces specified in
Section 1.15 hereof for use by Tenant and its directors, officers, employees,
contractors, suppliers, agents, subtenants, licensees, occupants and invitees
(“Tenant Parties”), the location of which may be designated from time to time by
Landlord (the “Parking Spaces”). At no time, may Tenant or any of Tenant’s
Parties use more than the number of Parking Spaces specified above.

 

(1) Operation. The Parking Spaces allocated to Tenant are located in the Parking
Garage. The Parking Garage is located on land that is owned by the owner of the
adjacent building located at 3975 Freedom Circle Drive, Santa Clara, California
(“Mission Tower One Building”). The Parking Garage is subject to the Reciprocal
Easement Agreement and is operated and maintained by the owner of the Mission
Tower One Building. The Parking Garage provides parking for the Building and the
Mission Tower One Building.

 

(2) General Procedures. The unreserved parking spaces hereunder may be provided
on an unreserved valet parking basis. The Parking Spaces initially will not be
separately identified, however Landlord reserves the right in its sole and
absolution discretion to separately identify by signs or other markings the area
where Tenant’s Parking Spaces will be located. Landlord or the owner of the
Mission Tower One Building may arrange for the Parking Garage to be operated by
an independent contractor. Tenant acknowledges that Landlord shall have no
liability for claims arising through acts or omissions of such operator.
Landlord shall have no obligation to monitor the use of such parking facility,
nor shall Landlord be responsible for any loss or damage to any vehicle or other
property or for any injury to any person. Said Parking Spaces shall be used only
for parking of automobiles no longer than full size passenger automobiles, sport
utility vehicles or pickup trucks. Tenant shall comply with all rules and
regulations which may be adopted by Landlord or the owner of Mission Tower One
Building or the operator of the Parking Garage from time to time.

 

11



--------------------------------------------------------------------------------

(3) Usage. Tenant shall not at any time use more parking spaces than the number
so allocated to Tenant or park its vehicles or the vehicles of others in any
portion of the Complex designated as an exclusive parking area. Tenant shall not
have the exclusive right to use any specific parking space. All trucks and
delivery vehicles shall be (i) parked in area designated for such vehicles,
(ii) located and unloaded in a manner which does not interfere with the
businesses of other occupants of the Complex, and (iii) permitted to remain on
the Complex only so long as is reasonably necessary to complete loading and
unloading. In the event Landlord elects or is required by any law to limit or
control parking in the Complex, whether by validation of parking tickets or any
other method of assessment, Tenant agrees to participate in such validation or
assessment program under such reasonable rules and regulations as are from time
to time established by Landlord.

 

(4) Identification. Tenant shall furnish Landlord with a list of its employees’
vehicle license numbers within fifteen (15) days after taking possession of the
Premises and thereafter shall notify Landlord of any changes within five
(5) business days after request by Landlord. Landlord also reserves the right to
implement a system requiring that all employees of Tenant attach a parking
sticker or parking permit to its vehicle.

 

(5) Remedies. Tenant acknowledges and agrees that a breach of the parking
provisions by Tenant or any of Tenant’s Parties may seriously interfere with
Landlord’s operation of the Complex and with the rights or occupancy by other
tenants of the Complex and in the Mission Tower One Building. Accordingly,
Landlord may suffer damages that are not readily ascertainable. Therefore, if
Tenant or any of Tenant’s Parties use more than the number of allocated Parking
Spaces, or park other than such designated by Landlord for the Parking Spaces,
or otherwise fail to comply with any of the foregoing provisions, then Landlord,
in addition to any other rights or remedies available at law or in equity or
under the Lease, may charge Tenant, as liquidated damages, Twenty-Five Dollars
($25.00) per day for the first such violation and Fifty Dollars ($50.00) per day
for each subsequent violation, and Tenant shall pay such charge within thirty
(30) days after request by Landlord. Each vehicle parked in violation of the
foregoing provisions shall be deemed a separate violation. In addition, Landlord
may immobilize and/or tow from the Complex any vehicle parked in violation
hereof, and/or attach violation stickers or notices to such vehicle. The cost to
remove any such vehicle shall be paid by Tenant within ten (10) days after
request by Landlord.

 

ARTICLE 4

TERM OF POSSESSION

 

4.1 Commencement Date. The Term of this Lease shall commence on the Commencement
Date and shall be for the term specified in Section 1.8 hereof (which includes
as set forth in Section 1.8 any partial month at the commencement of the Term if
the Term commences other than on the first day of the calendar month).

 

4.2 Acknowledgment of Commencement. After delivery of the Premises to Tenant,
Tenant shall execute a written acknowledgement of the date of commencement in
the form attached hereto as Exhibit D, and by this reference it shall be
incorporated herein. The failure of Tenant to execute such acknowledgment or the
failure of Landlord to request such acknowledgment shall not delay or extent or
otherwise affect the start of the Commencement Date or any obligation of Tenant
to pay any Rent or perform other obligations under this Lease.

 

12



--------------------------------------------------------------------------------

4.3 Pre-Term Possession. If the Premises are to be constructed or remodeled by
Landlord, Landlord may notify Tenant when the Premises are ready for Tenant’s
fixturing or Tenant’s work, which may be prior to substantial completion of the
Premises by Landlord. Tenant may thereupon enter the Premises for such purposes
at its own risk, to make such improvements as Tenant shall have the right to
make, to install fixtures, supplies, inventory and other property. Tenant agrees
that it shall not in any way interfere with the progress of Landlord’s work by
such entry. Should such entry prove an impediment to the progress of Landlord’s
work, in Landlord’s judgment, Landlord may demand that Tenant forthwith vacate
the Premises until such time as Landlord’s work is complete, and Tenant shall
immediately comply with this demand. During the course of any pre-term
possession, whether such pre-term period arises because of an obligation of
construction on the part of Landlord, or otherwise, all terms and conditions of
this Lease, except for rent and commencement, shall apply, particularly with
reference to indemnity by Tenant of Landlord under section 10.4 and 14.4.

 

4.4 Delay. If Landlord, for any reason whatsoever, cannot deliver possession of
the Premises to Tenant with the Tenant Improvements Substantially Completed at
the Estimated Commencement Date, this Lease shall not be void or voidable, nor
shall Landlord be liable for any loss or damage resulting therefrom, but in that
event, there shall be no accrual of Rent for the period between the Estimated
Commencement Date and the Commencement Date, except if the delay is due to a
Tenant Delay. If Landlord cannot deliver the Premises to Tenant within four
(4) months beyond the Estimated Commencement Date, as such four (4) month period
shall be extended by reason of fire, flood or other casualty, then Landlord or
Tenant may elect to terminate this Lease by notice to the other party given
within ten (10) days after the expiration of such four (4) month period, as so
extended.

 

4.5 Acceptance of Work. Within fifteen (15) days following the date Tenant takes
possession of the Premises, Tenant may provide Landlord with a punch list which
sets forth any corrective work to be performed by Landlord with respect to work
performed by Landlord; provided, however, that Tenant’s obligation to pay Rent
and other sums under this Lease shall not be affected thereby. If Tenant fails
to submit a punch list to Landlord within such fifteen (15) day period, Tenant
agrees that by taking possession of the Premises it will conclusively be deemed
to have inspected the Premises and found the Premises in satisfactory condition,
with all work required of Landlord completed. Tenant acknowledges that neither
Landlord, nor any agent, employee or servant of Landlord, has made any
representation or warranty, expressed or implied, with respect to the Premises,
the Building or the Common Areas of the Complex, or with respect to the
suitability of them to the conduct of Tenant’s business, nor has Landlord agreed
to undertake any modifications, alterations, or improvements of the Premises,
the Building or the Common Areas of the Complex, except as specifically provided
in this Lease.

 

4.6 Failure to Take Possession. Tenant’s inability or failure to take possession
of the Premises when delivery is tendered by Landlord shall not delay the
Commencement Date of the Lease or Tenant’s obligation to pay Rent. Tenant
acknowledges that Landlord shall incur significant expenses upon the execution
of this Lease, even if Tenant never takes possession of

 

13



--------------------------------------------------------------------------------

the Premises, including, without limitation, brokerage commissions and fees,
legal or other professional fees, the costs of space planning and the costs of
construction of Tenant Improvements in the Premises. Tenant acknowledges that
all of said expenses, in addition to all other expenses incurred and damages
suffered by Landlord, shall be included in measuring Landlord’s damages should
Tenant breach the terms of this Lease.

 

ARTICLE 5

MINIMUM MONTHLY RENT

 

5.1 Payment. Tenant shall pay to Landlord at the address specified in
Section 1.1, or at such other place as Landlord may otherwise designate, as
“Minimum Monthly Rent” for the Premises the amount specified in Section 1.9
hereof, payable in advance commencing on the Rent Commencement Date and
continuing thereafter on the first day of each month during the Term of the
Lease. If the Term commences on other than the first day of a calendar month,
the rent for the first partial month shall be prorated accordingly. All payments
of Minimum Monthly Rent and other Rent shall be in lawful money of the United
States, and payable without deduction, offset, counterclaim, or, except as
expressly provided in this Lease, prior notice or demand.

 

5.2 Advance Rent. The amount specified in Section 1.9(B) hereof is paid herewith
to Landlord upon execution of this Lease as advance rent, receipt of which is
hereby acknowledged, and such shall be applied by Landlord to the first Minimum
Monthly Rent due hereunder; provided, hereunder, that prior to such application
such amount shall be held by Landlord as an additional “security deposit”
pursuant to this Lease.

 

5.3 Late Payment. If during any twelve (12) month period, Tenant fails to pay
Rent within five (5) days after receipt of notice that payment is past due on
more than three occasions, then Landlord may, by giving written notice to
Tenant, require that Tenant pay the Minimum Monthly Rent and other Rent to
Landlord quarterly in advance.

 

ARTICLE 6

ADDITIONAL RENT

 

6.1 Personal Property, Gross Receipts, Leasing Taxes. This section is intended
to deal with impositions or taxes directly attributed to Tenant or this
transaction, as distinct from taxes attributable to the Building or the Common
Areas of the Complex which are to be allocated among various tenants and others.
Tenant shall pay before delinquency any and all taxes, assessments, license fees
and public charges levied, assessed or imposed against Tenant or Tenant’s estate
in this Lease or the property of Tenant situated within the Premises which
become due during the Term. On demand by Landlord, Tenant shall furnish Landlord
with satisfactory evidence of these payments. If such taxes are included in the
bill for the Real Estate Taxes for the Building or the Complex, then Tenant
shall pay to Landlord as additional rent the amount of such taxes within thirty
(30) days after demand from Landlord.

 

6.2 Operating Costs, Taxes and Insurance.

 

(a) Adjustment. Operating Costs, Insurance Costs and Taxes for any Lease Year
shall be calculated on the basis of the greater of (i) actual Operating Costs,
Taxes and

 

14



--------------------------------------------------------------------------------

Insurance Costs; or (ii) what Operating Costs, Insurance Costs and Taxes would
have been if the Building were at least one hundred percent (100%) occupied and
operational for the whole of such Lease Year to take into consideration any such
costs that may fluctuate with occupancy. Operating Costs, Insurance Costs and
Taxes shall be calculated separately for each such category of costs.

 

(b) Partial Year. If any Lease Year of less than twelve (12) months is included
within the Term, the amount payable by Tenant for such period shall be prorated
on a per diem basis (utilizing a thirty (30) day month, three hundred sixty
(360) day year).

 

6.3 Method of Payment. Any additional Rent payable by Tenant under Sections 6.1
and 6.2 hereof shall be paid as follows, unless otherwise provided:

 

(a) Tenant Payment. Commencing as of the Rent Commencement Date, and continuing
thereafter during the Term, Tenant shall pay to Landlord Tenant’s Proportionate
Share of Operating Costs, Insurance Costs and Taxes, as additional Rent as
hereinafter provided. Tenant shall pay to Landlord monthly in advance with its
payment of Minimum Monthly Rent, one-twelfth (1/12th) of the amount of such
additional Rent as estimated by Landlord in advance, in good faith, to be due
from Tenant. If at any time during the course of the fiscal year, Landlord
determines that Operating Costs, Insurance Costs and/or Taxes are projected to
vary from the then estimated respective costs for such items by more than five
percent (5%) or there is a special or non-reoccurring charge under the
Reciprocal Easement Agreement, Landlord may, by written notice to Tenant, revise
the estimated Operating Costs, Insurance Costs and/or Taxes for the balance of
such fiscal year, and Tenant’s monthly installments for the remainder of such
year shall be adjusted so that by the end of such fiscal year Tenant will have
paid to Landlord, Tenant’s Proportionate Share of the such revised expenses for
such year.

 

(b) Annual Reconciliation. Annually, as soon as is reasonably possible after the
expiration of each Lease Year, Landlord shall prepare in good faith and deliver
to Tenant a comparative statement, which statement shall be conclusive between
the parties hereto, setting forth (1) the Operating Costs, Taxes and Insurance
Costs for such Lease Year, and (2) the amount of additional Rent as determined
in accordance with the provisions of this Article 6.

 

(c) Adjustment. If the aggregate amount of such estimated additional Rent
payments made by Tenant in any Lease Year should be less than the additional
Rent due for such year, then Tenant shall pay to Landlord as additional Rent
upon demand the amount of such deficiency. If the aggregate amount of such
additional Rent payments made by Tenant in any Lease Year of the Term should be
greater than the additional Rent due for such year, then should Tenant not be
otherwise in default hereunder, the amount of such excess will be applied by
Landlord to the next succeeding installments of such additional Rent due
hereunder, and if there is any such excess for the last year of the Term, the
amount thereof will be refunded by Landlord to Tenant within sixty (60) days of
the last day of the Term, provided Tenant is not otherwise in default under the
terms of this Lease.

 

15



--------------------------------------------------------------------------------

ARTICLE 7

ACCORD AND SATISFACTION

 

7.1 Acceptance of Payment. No payment by Tenant or receipt by Landlord of a
lesser amount of Minimum Monthly Rent or any other sum due hereunder, shall be
deemed to be other than on account of the earliest due rent or payment, nor
shall any endorsement or statement on any check or any letter accompanying any
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of such rent or payment or pursue any other remedy available in this
Lease, at law or in equity. Landlord may accept any partial payment from Tenant
without invalidation of any contractual notice required to be given herein (to
the extent such contractual notice is required) and without invalidation of any
notice required to be given pursuant to California Code of Civil Procedure
Section 1161 et seq., or of any successor statute thereto.

 

ARTICLE 8

LETTER OF CREDIT

 

8.1 Letter of Credit. Tenant shall deliver to Landlord concurrently with its
execution of this Lease, as security for the performance of Tenant’s covenants
and obligations under this Lease, an original irrevocable standby letter of
credit (the “Letter of Credit”) in the amount specified in the Salient Lease
Terms above, naming Landlord as beneficiary, which Landlord may draw upon to
cure any default under this Lease (or any breach under this Lease where there
exist circumstances under which Landlord is enjoined or otherwise prevented by
operation of law from giving to Tenant a written notice which would be necessary
for such failure of performance to constitute a default under this Lease), or to
compensate Landlord for any damage Landlord incurs as a result of Tenant’s
failure to perform any of its obligations hereunder. Any such draw on the Letter
of Credit shall not constitute a waiver of any other rights of Landlord with
respect to such default or failure to perform. The Letter of Credit shall be
issued by a major commercial bank reasonably acceptable to landlord, with a San
Francisco, California, service and claim point for the Letter of Credit, have an
expiration date not earlier than the sixtieth (60th) day after the Expiration
Date (or, in the alternative, have a term of not less than one (1) year and be
automatically renewable for an additional one (1) year period unless notice of
non-renewal is given by the issuer to Landlord not later than sixty (60) days
prior to the expiration thereof) and shall provide that Landlord may make
partial and multiple draws thereunder, up to the face amount thereof. In
addition, the Letter of Credit shall provide that, in the event of Landlord’s
assignment or other transfer of its interest in this Lease, the Letter of Credit
shall be freely transferable by Landlord, without charge and without recourse,
to the assignee or transferee of such interest and the bank shall confirm the
same to Landlord and such assignee or transferee. The Letter of Credit shall
provide for payment to Landlord upon the issuer’s receipt of a sight draft from
Landlord together with a statement by Landlord that the requested sum is due and
payable from Tenant to Landlord in accordance with the provisions of this Lease,
shall be in the form attached here to as Exhibit F, and otherwise be in form and
content satisfactory to Landlord. If the Letter of Credit has an expiration date
earlier than sixty (60) days after the Expiration Date, then throughout the term
hereof (including any renewal or extension of the term) Tenant shall provide
evidence of renewal of the Letter of Credit to Landlord at least sixty (60) days
prior to the date the Letter of Credit expires. If Landlord draws on the Letter
of Credit pursuant to the terms hereof, Tenant shall immediately replenish the
Letter of Credit or provide

 

16



--------------------------------------------------------------------------------

Landlord with an additional letter of credit conforming to the requirement of
this paragraph so that the amount available to Landlord from the Letter of
Credit(s) provided hereunder is the amount specified above. Tenant’s failure to
deliver any replacement, additional or extension of the Letter of Credit, or
evidence of renewal of the Letter of Credit, within the time specified under
this Lease shall entitle Landlord to draw upon the Letter of Credit then in
effect. If Landlord liquidates the Letter of Credit as provided in the preceding
sentence, Landlord shall hold the funds received from the Letter of Credit as
security for Tenant’s performance under this Lease, this Paragraph 6 shall be
deemed a security agreement for such purposes and for purposes of Division 9 of
the California Uniform Commercial Code, Landlord shall be deemed to hold a
perfected, first priority security interest in such funds, and Tenant does herby
authorize Landlord to file such financing statements or other instruments as
Landlord shall deem advisable to further evidence and/or perfect such security
interest. Landlord shall not be required to segregate such security deposit from
its other funds and no interest shall accrue or be payable to Tenant with
respect thereto. No holder of a mortgage, deed of trust or other security
instrument affecting the Complex, nor any purchaser at any judicial or private
foreclosure sale of the Complex or any portion thereof, shall be responsible to
Tenant for such security deposit unless and only to the extent such holder or
purchaser shall have actually received the same. If Tenant is not in default at
the expiration or termination of this Lease, within sixty (60) days thereafter
Landlord shall return to Tenant the Letter of Credit or the balance of the
security deposit then held by Landlord, as applicable; provided, however, that
in no event shall any such return be construed as an admission by landlord that
Tenant has performed all of its covenants and obligations hereunder. Tenant
hereby unconditionally and irrevocably waives the benefits and protections of
California Civil Code Section 1950.7, and, without limitation of the scope of
such waiver, acknowledges that Landlord may use all or any part of the Letter of
Credit or the proceeds thereof to compensate Landlord for damages resulting from
termination of this Lease and the tenancy created hereunder (including, without
limitation, damages recoverable under California Civil Code Section 1951.2).

 

8.2 Reduction of Letter of Credit Amount. Notwithstanding the foregoing, the
amount of the Letter of Credit required hereunder shall reduce by the amount of
Seventy Thousand Dollars ($70,000.00) on the first day of the thirtieth
(30th) full calendar month after the Rent Commencement Date (the “Reduction
Date”). Notwithstanding the foregoing, if a default by Tenant under this Lease
shall have occurred and be continuing as of the Reduction Date (or any breach
under this Lease where there exist circumstances under which Landlord is
enjoined or otherwise prevented by operation of law from giving to Tenant a
written notice which would be necessary for such failure of performance to
constitute a default under this Lease), the required amount of the Letter of
Credit shall not reduce on the Reduction Date and shall not thereafter reduce
until thirty (30) days after such default or breach is timely cured in
accordance with the provisions of this Lease. If Tenant is entitled to any such
reduction, Landlord shall cooperate with Tenant upon Tenant’s request to replace
or amend the then existing Letter of Credit to reflect such reduced amount
required hereunder.

 

ARTICLE 9

USE

 

9.1 Permitted Use. The Premises shall be used and occupied only for the purposes
specified in Section 1.11 hereof, and for no other purpose or purposes. Tenant
shall promptly

 

17



--------------------------------------------------------------------------------

comply with all laws, ordinances, orders and regulations affecting the Premises,
their cleanliness, safety, occupation and use. Tenant shall not use, or permit
to be used, the Premises in any manner which in Landlord’s reasonable judgment
would: (a) cause damage to the Building or any equipment, facilities or other
systems therein; (b) impair the appearance of the Building; (c) interfere with
the efficient and economical maintenance, operation and repair of the Premises
or the Building or the equipment, facilities or systems thereof; (d) adversely
affect any service provided to, and/or the use and occupancy by, any Building
tenant or occupants; (e) violate the certificate of occupancy issued for the
Premises or the Building; (f) materially and adversely affect the first-class
image of the Building; or (g) result in protests or civil disorder or commotions
at, or other disruptions of the normal business activities in, the Building. In
addition, the Premises or any portion thereof may not be used for (i) a
restaurant or bar; (ii) the preparation, consumption, storage, manufacture or
sale of food or beverages (except in connection with vending machines (provided
that each machine, where necessary, shall have a water proof pan thereunder and
be connected to a drain) and/or warming kitchens installed for the use of
Tenant’s employees only), liquor, tobacco or drugs; (iii) the business of
photocopying, Multilith or offset printing (except photocopying in connection
with Tenant’s own business); (iv) a school or classroom; (v) lodging or
sleeping; (vi) the operation of retail facilities (meaning a business whose
primary patronage arises from the generalized solicitation of the general public
to visit Tenant’s offices in person without a prior appointment) of a savings
and loan association or retail facilities of any financial, lending, securities
brokerage or investment activity; (vii) a payroll office; (viii) a barber,
beauty or manicure shop; (ix) an employment agency or similar enterprise;
(x) offices of any governmental authority or agency, any foreign government, the
United Nations, or any agency or department of the foregoing; (xi) the rendering
of medical, dental or other therapeutic or diagnostic services; (xii) the
operation of any non-profit or charitable organization, or (xiii) any illegal
purposes or any activity constituting a nuisance.

 

9.2 Safes, Heavy Equipment. Tenant shall not place a load upon any floor of the
Premises which exceeds the lesser of fifty (50) pounds per square foot live load
or such other amount specified in writing by Landlord from time to time.
Landlord reserves the right to prescribe the weight and position of all safes
and heavy installations which Tenant wishes to place in the Premises so as
properly to distribute the weight thereof, or to require plans prepared by a
qualified structural engineer at Tenant’s sole cost and expense for such heavy
objects. Notwithstanding the foregoing, Landlord shall have no liability for any
damage caused by the installation of such heavy equipment or safes.

 

9.3 Machinery. Business machines and mechanical equipment belonging to Tenant
which cause noise and/or vibration that may be transmitted to the structure of
the Building or to any other leased space to such a degree as to be
objectionable to Landlord or to any tenants in the Complex shall be placed and
maintained by the party possessing the machines or equipment, at such party’s
expense, in settings of cork, rubber or spring type noise and/or vibration
eliminators, and Tenant shall take such other measures as needed to eliminate
vibration and/or noise. If the noise or vibrations cannot be eliminated, Tenant
must remove such equipment within ten (10) days following written notice from
Landlord.

 

9.4 Waste or Nuisance. Tenant shall not commit, or suffer to be committed, any
waste upon the Premises, or any nuisance, or other act or thing which may
disturb the quiet enjoyment of any other tenant or occupant of the Complex in
which the Premises are located.

 

18



--------------------------------------------------------------------------------

9.5 Operation. Tenant shall continuously during the entire Term, conduct and
carry on Tenant’s business in the Premises during normal business hours, and
shall keep the Premises open for business and cause Tenant’s business to be
conducted therein during such business hours of each and every business day;
provided, however, that this provision shall not apply if Tenant’s business
shall be temporarily shut down on account of strikes, lockouts or causes beyond
the control of Tenant (financial inability excepted). If Tenant shall abandon,
vacate or surrender the Premises, or be dispossessed by process of law, or
otherwise, any personal property belonging to Tenant and remaining on the
Premises after such event shall, at the option of Landlord, be deemed abandoned.

 

ARTICLE 10

COMPLIANCE WITH LAWS AND REGULATIONS

 

10.1 Compliance Obligations. Tenant shall, at its sole cost and expense, comply
with all of the requirements of all municipal, state and federal authorities now
in force, or which may hereafter be in force, pertaining to the Premises, and
shall faithfully observe in the use or occupancy of the Premises all municipal
ordinances and state and federal statutes, laws and regulations now or hereafter
in force, including, without limitation, the “Environmental Laws” (as
hereinafter defined), and the Americans with Disabilities Act, 42 U.S.C.
§§12101-12213 (and any rules, regulations, restrictions, guidelines,
requirements or publications promulgated or published pursuant thereto), whether
or not any of the foregoing were foreseeable or unforeseeable at the time of the
execution of this Lease. Tenant’s obligation to comply with and observe such
requirements, ordinances, statutes and regulations shall apply regardless of
whether such requirements, ordinances, statutes and regulations regulate or
relate to Tenant’s particular use of the Premises or regulate or relate to the
use of premises in general, and regardless of the cost thereof. The judgment of
any court of competent jurisdiction, or the admission of Tenant in any action or
proceeding against Tenant, whether Landlord be a party thereto or not, that any
such requirement, ordinance, statute or regulation pertaining to the Premises
has been violated, shall be conclusive of that fact as between Landlord and
Tenant.

 

10.2 Condition of Premises. Subject to Landlord’s work, if any, as referred to
in Exhibit C to this Lease, Tenant hereby accepts the Premises in the condition
existing as of the date of occupancy, subject to all applicable zoning,
municipal, county and state laws, ordinances, rules, regulations, orders,
restrictions of record, and requirements in effect during the Term or any part
of the Term hereof regulating the Premises, and without representation, warranty
or covenant by landlord, express or implied, as to the condition, habitability
of safety of the Premises, the suitability or fitness thereof for their intended
purposes, or any other matter.

 

10.3 Hazardous Materials.

 

(a) Hazardous Materials. As used herein, the term “Hazardous Materials” shall
mean any wastes, materials or substances (whether in the form of liquids, solids
or gases, and whether or not airborne), which are or are deemed to be
(i) pollutants or contaminants, or which are or are deemed to be hazardous,
toxic, ignitable, reactive, corrosive, dangerous, harmful or injurious, or which
present a risk to public health or to the environment, or which are or may
become regulated by or under the authority of any applicable local, state or
federal laws, judgments, ordinances, orders, rules, regulations, codes or other
governmental restrictions,

 

19



--------------------------------------------------------------------------------

guidelines or requirements, any amendments or successor(s) thereto, replacements
thereof or publications promulgated pursuant thereto, including, without
limitation, any such items or substances which are or may become regulated by
any of the Environmental Laws (as hereinafter defined); (ii) listed as a
chemical known to the State of California to cause cancer or reproductive
toxicity pursuant to Section 25249.8 of the California Health and Safety Code,
Division 20, Chapter 6.6 (Safe Drinking Water and Toxic Enforcement Act of
1986); or (iii) a pesticide, petroleum, including crude oil or any fraction
thereof, asbestos or an asbestos-containing material, a polychlorinated
biphenyl, radioactive material, or urea formaldehyde.

 

(b) Environmental Laws. In addition to the laws referred to in Section 10.3(a)
above, the term “Environmental Laws” shall be deemed to include, without
limitation, 33 U.S.C. Section 1251 et seq., 42 U.S.C. Section 6901 et seq.,
42 U.S.C. Section 7401 et seq., 42 U.S.C. Section 9601 et seq., and California
Health and Safety Code Section 25100 et seq., and 25300 et seq., California
Water Code, Section 13020 et seq., or any successor(s) thereto, all local, state
and federal laws, judgments, ordinances, orders, rules, regulations, codes and
other governmental restrictions, guidelines and requirements, any amendments and
successors thereto, replacements thereof and publications promulgated pursuant
thereto, which deal with or otherwise in any manner relate to, air or water
quality, air emissions, soil or ground conditions or other environmental matters
of any kind.

 

(c) Use of Hazardous Materials. Tenant agrees that during the Term of this
Lease, there shall be no use, presence, disposal, storage, generation, leakage,
treatment, manufacture, import, handling, processing, release, or threatened
release of Hazardous Materials on, from or under the Premises (individually and
collectively, “Hazardous Use”) except to the extent that, and in accordance with
such conditions as, Landlord may have previously approved in writing in its sole
and absolute discretion. However, without the necessity of obtaining such prior
written consent, Tenant shall be entitled to use and store only those hazardous
Materials which are (i) typically used in the ordinary course of business in an
office for use in the manner for which they were designed and in such limited
amounts as may be normal, customary and necessary for Tenant’s business in the
Premises, and (ii) in full compliance with Environmental Laws, and all judicial
and administrative decisions pertaining thereto. For the purposes of this
Section 10.3(c), the term Hazardous Use shall include Hazardous Use(s) on, from
or under the Premises by Tenant or any of Tenant’s Parties (as defined in
Section 3.4(c) hereof), whether known or unknown to Tenant, and whether
occurring and/or existing during or prior to the commencement of the Term of
this Lease.

 

(d) Compliance. Tenant agrees that during the Term of this Lease Tenant shall
not be in violation of any federal, state or local law, ordinance or regulation
relating to industrial hygiene, soil, water, or environmental conditions on,
under or about the Premises including, but no limited to, the Environmental
Laws.

 

(e) Inspection and Testing by Landlord. Landlord shall have the right at all
times during the term of this Lease to (i) inspect the Premises and to
(ii) conduct tests and investigations to determine whether Tenant is in
compliance with the provisions of this Section. Except in case of emergency,
Landlord shall give reasonable notice to Tenant before conducting any
inspections, tests, or investigations. The cost of all such inspections, tests
and investigations shall be borne by Tenant, if Tenant is in breach of
Section 10.3 of this Lease. Neither any action

 

20



--------------------------------------------------------------------------------

nor inaction on the part of Landlord pursuant to this Section 10.3(e) shall be
deemed in any way to release Tenant from, or in any way modify or alter,
Tenant’s responsibilities, obligations, and/or liabilities incurred pursuant to
Section 10.3 hereof.

 

(f) Indemnity. Tenant shall indemnify, hold harmless, and, at Landlord’s option
(with such attorneys as Landlord may approve in advance and in writing), defend
Landlord and Landlord’s officers, directors, shareholders, partners, members,
managers, employees, contractors, property managers, agents and mortgagees and
other lien holders, from and against any and all “Losses” (hereinafter defined)
arising from or related to: (a) any violation or alleged violation by Tenant or
any of Tenant’s Parties of any of the requirements, ordinances, statutes,
regulations or other laws referred to in this Article 10, including, without
limitation, the Environmental Laws; (b) any breach of the provisions of this
Article 10 by Tenant or any of Tenant’s Parties; or (c) any Hazardous Use on,
about or from the Premises of any Hazardous Material approved by Landlord under
this Lease. The term “Losses” shall mean all claims, demands, expenses, actions,
judgments, damages (whether consequential, direct or indirect, known or unknown,
foreseen or unforeseen), penalties, fines, liabilities, losses of every kind and
nature (including, without limitation, property damage, diminution in value of
Landlord’s interest in the Premises or the Complex, damages for the loss or
restriction on use of any space or amenity within the Building or the Complex,
damages arising from any adverse impact on marketing space in the Complex, sums
paid in settlement of claims and any costs and expenses associated with injury,
illness or death to or of any person), suits, administrative proceedings, costs
and fees, including, but not limited to, attorneys’ and consultants’ fees and
expenses, and the costs of cleanup, remediation, removal and restoration, that
are in any way related to any matter covered by the foregoing indemnity.

 

ARTICLE 11

SERVICE AND EQUIPMENT

 

11.1 Climate Control. So long as Tenant is not in default under any of the
covenants of this Lease, Landlord shall provide climate control to the Premises
from 8:00 a.m. to 7:00 p.m. (the “Climate Control Hours”) on weekdays
(Saturdays, Sundays and holidays excepted) to maintain a temperature adequate
for comfortable occupancy, provided that Landlord shall have no responsibility
or liability for failure to supply climate control service when making repairs,
alterations or improvements or when prevented from so doing by strikes or any
cause beyond Landlord’s reasonable control. Any climate control furnished for
periods not within the Climate Control Hours pursuant to Tenant’s request shall
be at Tenant’s sole cost and expense in accordance with rate schedules
promulgated by Landlord from time to time. Upon request, Landlord shall advise
Tenant of the then current rate schedule and the basis for its calculation.
Tenant acknowledges that Landlord has installed in the Building a system for the
purpose of climate control. Any use of the Premises not in accordance with the
design standards or any arrangement of partitioning which interferes with the
normal operation of such system may require changes or alterations in the system
or ducts through which the climate control system operates. Any changes or
alterations so occasioned, if such changes can be accommodated by Landlord’s
equipment, shall be made by Tenant at its cost and expense but only with the
written consent of Landlord first had and obtained, and in accordance with
drawings and specifications and by a contractor first approved in writing by
Landlord. If installation of partitions, equipment or fixtures by Tenant
necessitates the re-balancing of the climate control equipment in the

 

21



--------------------------------------------------------------------------------

Premises, the same will be performed by Landlord at Tenant’s expense. Tenant
acknowledges that up to one (1) year may be required after Tenant has fully
occupied the Premises in order to adjust and balance the climate control
systems. Any charges to be paid by Tenant hereunder shall be due within thirty
(30) days of receipt of an invoice from Landlord, which invoice may precede
Landlord’s expenditure for the benefit of Tenant.

 

11.2 Elevator Service. Landlord shall provide elevator service (which may be
with or without operator at Landlord’s option) provided that Tenant, its
employees, and all other persons using such services shall do so at their own
risk. If the Building is equipped with a freight elevator, Landlord shall
provide freight elevator service at reasonable business hours at Tenant’s
request, subject to scheduling by Landlord and payment for the service by
Tenant.

 

11.3 Cleaning Public Areas. Landlord shall maintain and keep clean the street
level lobbies, sidewalks, truck dock, public corridors and other public portions
of the Building.

 

11.4 Refuse Disposal. Tenant shall pay Landlord, within thirty (30) days of
being billed therefor, for the removal from the Premises and the Building of
such refuse and rubbish of Tenant as shall exceed that ordinarily accumulated
daily in the routine of a reasonable office.

 

11.5 Janitorial Service. Landlord shall provide cleaning and janitorial service
in and about the Complex and the Premises five days a week (which is currently
scheduled for Sunday through Thursday, holidays excepted, subject to change by
Landlord) in accordance with commercially reasonable standards in an office
building in the city in which the Building is located.

 

11.6 Special Cleaning Service. To the extent that Tenant shall require special
or more frequent cleaning and/or janitorial service (hereinafter referred to as
“Special Cleaning Service”) Landlord may, upon reasonable advance notice from
Tenant, elect to furnish such Special Cleaning Service and Tenant agrees to pay
Landlord, within thirty (30) days of being billed therefor, Landlord’s charge
for providing such additional service. Special Cleaning Service shall include
but shall not be limited to the following to the extent such services are beyond
those typically provided pursuant to Section 11.5 above:

 

(a) The cleaning and maintenance of Tenant eating facilities other than the
normal and ordinary cleaning and removal of garbage, which special cleaning
service shall include, without limitation, the removal of dishes, utensils and
excess garbage; it being acknowledged that normal and ordinary cleaning service
does not involve placing dishes, glasses and utensils in the dishwasher,
cleaning any coffee pot or other cooking mechanism or cleaning the refrigerator
or any appliances;

 

(b) The cleaning and maintenance of Tenant computer centers, including
peripheral areas other than the normal and ordinary cleaning and removal of
garbage if Tenant so desires;

 

(c) The cleaning and maintenance of special equipment areas, locker rooms, and
medical centers;

 

(d) The cleaning and maintenance in areas of special security; and

 

22



--------------------------------------------------------------------------------

(e) The provision of consumable supplies for private toilet rooms.

 

11.7 Electrical. During the Term of this Lease, there shall be available to the
Premises electrical facilities comparable to those supplied in other comparable
Class A office buildings in the vicinity of the Building to provide sufficient
power for normal lighting and office machines of similar low electrical
consumption, and one personal computer for each desk station, but not for any
additional computers or extraordinary data processing equipment, special
lighting and any other item of electrical equipment which requires a voltage
other than one hundred ten (110) volts single phase, as determined by Landlord
in its sole and absolute discretion. If the installation of such electrical
equipment requires additional air conditioning capacity above that normally
provided to tenants of the Building or above standard usage of existing capacity
as determined by Landlord in its sole and absolute discretion, then the
additional air conditioning installation and/or operating costs attributable
thereto shall be paid by Tenant. Tenant agrees not to use any equipment,
apparatus or device in, upon or about the Premises which may in any way increase
the amount of such electricity usually furnished or supplied to the Premises,
and Tenant further agrees not to connect any equipment, apparatus or device to
the wires, conduits or pipes or other means by which such electricity is
supplied, for the purpose of using additional or unusual amounts of electricity,
without the prior written consent of Landlord. Tenant shall at all times comply
with the rules and regulations of the utility company supplying electricity to
the Building.

 

At all times, Tenant’s use of electric current shall never exceed Tenant’s share
of the capacity of the feeders to the Building or the risers or wiring
installation. Tenant shall not install or use or permit the installation or use
in the Premises of any computer or electronic data processing or ancillary
equipment or any other electrical apparatus designed to operate on electrical
current in excess of 110 volts and 5 amps per machine, without the prior written
consent of Landlord, which may be exercised in Landlord’s sole and absolute
discretion. If Tenant shall require electrical current in excess of that usually
furnished or supplied for use of the Premises as general office space, Tenant
shall first procure the written consent of Landlord (which may be exercised in
Landlord’s sole and absolute discretion) to the use thereof and Landlord or
Tenant may (i) cause a meter to be installed in or for the Premises, or (ii) if
Tenant elects not to install said meter, Landlord may reasonably estimate such
excess electrical current. The cost of any meters (including, without
limitation, the cost of any installation) or surveys to estimate such excess
electrical current shall be paid by Tenant. Landlord’s approval of any space
plan, floor plan, construction plans, specifications, or other drawings or
materials regarding the construction of the Tenant Improvements or any
alternations shall not be deemed or construed as consent by Landlord under this
paragraph to Tenant’s use of such excess electrical current as provided above.
Tenant agrees to pay to Landlord, promptly upon demand therefor, all costs of
such electrical current consumed as well as an additional use charge calculated
by said meters (at the rates charged for such services to the Building by the
municipality or the local public utility) or the amount specified in said
estimate, as the case may be, plus any additional expense incurred in keeping
account of the electrical current so consumed, which additional expense Landlord
shall advise Tenant within a reasonable time after request by Tenant.

 

If Landlord determines that Tenant’s electrical requirements necessitate
installation of any additional risers, feeders or other electrical distribution
equipment (collectively, “Electrical Equipment”), or if Tenant provides Landlord
with evidence

 

23



--------------------------------------------------------------------------------

reasonably satisfactory to Landlord of Tenant’s need for excess electricity and
requests that additional Electrical Equipment be installed, Landlord shall, at
Tenant’s expense, install such additional Electrical Equipment, provided that
Landlord, in its sole and absolute discretion, determines that (a) such
installation is practicable and necessary and the additional utility service
available without limit any capacity to the Building, (b) such additional
Electrical Equipment is permissible under applicable laws and regulations,
including any utility regulation or requirement, and (c) the installation of
such Electrical Equipment will not cause damage to the Building or the Premises,
cause or creat a hazardous condition, entail excessive or unreasonable
alternations, interfere with or limit electrical usage by other tenants or
occupants of the Building or exceed the limits of the switchgear or other
facilities serving the Building, or require power in excess of that available
from the utility company serving the Building. Any costs incurred by Landlord in
connection therewith shall be paid by Tenant within thirty (30) days after the
rendition of a bill therefor.

 

11.8 Water. During the Terms of this Lease, if water is made available to the
Premises, then water shall be used for drinking, lavatory and office kitchen
purposes only as applicable. If Tenant requires, uses or consumes water for any
purpose in addition to ordinary drinking, lavatory, and office kitchen purposes
(as determined by Landlord in its sole and absolute discretion), as applicable,
Landlord may reasonably estimate such excess and Tenant shall pay for same. At
Tenant’s sole cost and expense, Landlord may also install a water meter and
thereby measure Tenant’s water consumption for all purposes, and Tenant shall
keep said meter and installation equipment in good working order and repair at
Tenant’s own cost and expense. Tenant agrees to pay for water consumed, as shown
in said meter, as and when bill are rendered.

 

11.9 Interruptions. It is understood that Landlord does not warrant that any of
the services referred to above or any other services which Landlord may supply
will be free from interruption. Tenant acknowledges that any one or more such
services may be suspended or reduced by reason of repairs, alternations or
improvements necessary to be made, by strikes or accidents, by and cause beyond
the reasonable control of Landlord, or by orders or regulations of any federal,
state, county or municipal authority. Any such interruption or suspension of
services shall not be deemed an eviction or disturbance of Tenant’s use and
possession of the Premises or any part thereof, nor render Landlord liable to
Tenant obligations under this Lease.

 

11.10 Conservation. Tenant agrees to comply with the conservation, use and
recycling policies and practices from time to time established by Landlord for
the use of utilities and services supplied by Landlord, and the utility charges
payable by Tenant hereunder may include such excess usage penalties or
surcharges as may from time to time be established by Landlord for the Building.
Landlord may reduce the utilities supplied to the Premises and the Common Areas
as required or permitted by any mandatory or voluntary water, energy or other
conversation statute, regulation, order or allocation or other program.

 

24



--------------------------------------------------------------------------------

ARTICLE 12

ALTERATIONS

 

12.1 Consent of Landlord: Ownership. Tenant shall not make, or suffer to be
made, any alternations, additions or improvements, including, without
limitation, any alternations, additions or improvements that result in increased
telecommunication demands or require the addition of new communication lines
dedicated to the Premises by the Building’s telecommunication design
(individually, an “alternation” and collectively, “alterations”) to the
Premises, or any part thereof, without the written consent of Landlord first had
and obtained. Any alternations, except trade fixtures, shall upon expiration or
termination of this Lease become a part of the realty and belong to Landlord.
Except as otherwise provided in this Lease, Tenant shall have the right to
remove its trade fixtures placed upon the Premises provided that Tenant restores
the Premises as indicated below.

 

12.2 Requirements. Any alternation performed by Tenant shall be subject to
strict conformity with the following requirements:

 

(a) All alterations shall be at the sole cost and expense of Tenant;

 

(b) Prior to commencement of any work of alteration, Tenant shall submit
detailed plans and specifications, including working drawings (hereinafter
referred to as “Plans”), of the proposed alteration, which shall be subject to
the consent of Landlord in accordance with the terms of Section 12.1 above;

 

(c) Following approval of the Plans by Landlord, Tenant shall give Landlord at
least ten (10) days’ prior written notice of any commencement of work in the
Premises so that Landlord may post notices of non-responsibility in or upon the
Premises as provided by law;

 

(d) No alteration shall be commenced without Tenant having previously obtained
all appropriate permits and approvals required by and of governmental agencies;

 

(e) All alterations shall be performed in a skillful and workmanlike manner,
consistent with the best practices and standards of the construction industry,
and pursued with diligence in accordance with said Plans previously approved by
Landlord and in full accord with all applicable laws and ordinances. All
material, equipment and articles incorporated in the alterations are to be new
and of recent manufacture and of the most suitable grade for the purpose
intended;

 

(f) Tenant must obtain the prior written approval from Landlord for Tenant’s
contractor before the commencement of the work. Tenant’s contractor for any work
shall maintain all of the insurance reasonable required by Landlord, including,
without limitation, commercial general liability and workers’ compensation;

 

(g) As a condition of approval of an alteration, Landlord may require
performance and labor and materialmen’s payment bonds issued by a surety
approved by Landlord, in a sum equal to the cost of the alterations guarantying
the completion of the alteration free and clear of all liens and other charges
in accordance with the Plans. Such bonds shall name Landlord as beneficiary; and

 

(h) The alteration must be performed in a manner such that they will not
interfere with the quiet enjoyment of the other Tenants in the Complex.

 

25



--------------------------------------------------------------------------------

12.3 Tenant’s Costs. Tenant shall pay promptly to Landlord, upon demand, all
out-of-pocket costs actually incurred by Landlord in connection with Tenant’s
Alterations, including costs incurred in connection with (a) Landlord’s review
of the Alternations (including review of requests for approval thereof) which
costs, reimbursable by Tenant, shall not exceed One Thousand Five Hundred
Dollars ($1,500.00) per request for consent and (b) the provision of Building
personnel during the performance of any Alteration, to operate elevators or
otherwise to facilitate Tenant’s Alterations. In addition, Tenant shall pay to
Landlord, within thirty (30) days after request, a construction supervisory and
administrative fee in an amount equal to the amount required to be paid by
Landlord to its property manager.

 

12.4 Liens. Tenant shall keep the Premises and the Complex in which the Premises
are situation free from any liens arising out of any work performed, materials
furnished or obligations incurred by Tenant. In the event a mechanic’s or other
lien is filed against the Premises, the Building or the Complex as a result of a
claim arising through Tenant, Landlord may demand that Tenant furnish to
Landlord a surety bond satisfactory to Landlord in an amount equal to at least
one hundred twenty-five percent (125%) of the amount of the contested lien claim
or demand, indemnifying Landlord against liability for the same and holding the
Premises free from the effect of such lien or claim. Such bond must be posted
within ten (10) days following notice from Landlord. In addition, Landlord may
require Tenant to pay Landlord’s reasonable attorney’s fees and costs in
participating in any action to foreclose such lien if Landlord shall decide it
is to its best interest to do so. If Tenant fails to post such bond within said
time period, Landlord after five (5) business days’ prior written notice to
Tenant may pay the claim prior to the enforcement thereof, in which event Tenant
shall reimburse Landlord in full, including attorneys’ fees, for any such
expense, as additional rent, with the next due rental.

 

12.5 Restoration. Tenant shall return the Premises to Landlord at the expiration
or earlier termination of this Lease in good and sanitary order, condition and
repair, free of rubble and debris, broom clean, reasonable wear and tear
excepted, and, at Landlord’s election, with all alterations made by Tenant
removed from the Premises and the Premises restored to their prior condition
(excepting normal wear and tear), all by Tenant at Tenant’s expense. All damage
to the Premises caused by the removal of such trade fixtures and other personal
property or alterations that Tenant is permitted or required to remove under the
terms of this Lease and/or such restoration shall be repaired by Tenant at its
sole cost and expense prior to termination. Notwithstanding the foregoing, if so
requested by Tenant in writing at the time Tenant requests approval for an
alteration, Landlord shall advise tenant in writing at the time of Landlord’s
approval of such alteration as to whether Landlord will waive its right to
require that such requirement in writing shall preserve Landlord’s right to
exercise the foregoing election as respects such alteration.

 

ARTICLE 13

PROPERTY INSURANCE

 

13.1 Use of Premises. No use shall be made or permitted to be made on the
Premises, nor acts done, which will increase the existing rate of insurance upon
the building in which the Premises are located or upon any other Building in the
Complex or cause the cancellation of any insurance policy covering the Building,
or any part thereof, nor shall Tenant sell, or permit to be kept, used or sold,
in or about the Premises, any article which may be prohibited by the standard

 

26



--------------------------------------------------------------------------------

form of “All Risk” or “Special Causes of Loss” fire insurance policies. Tenant
shall, at its sole cost and expense, comply with any and all requirements
pertaining to the Premises, of any insurance organization or company, necessary
for the maintenance of reasonable property damage and commercial general
liability insurance, covering the Premises, the Building, or the Complex.

 

13.2 Increase in Premiums. Tenant agrees to pay Landlord, as additional Rent,
within thirty (30) days after receipt by Tenant of Landlord’s billing therefor,
any increase in premiums for insurance policies which may be carried by Landlord
on the Premises, the Building or the Complex resulting form any negligent or
intentional act or omission of Tenant or any of its contractors, partners,
officers, employees or agents.

 

13.3 Personal Property Insurance. Tenant shall maintain in full force and effect
on all of tis fixtures, furniture, equipment and other business personal
property in the Premises a policy or policies providing protection against any
peril included within the classification “All Risk” or “Special Causes of Loss”
to the extent of at least ninety percent (90%) of their replacement cost, or
that percentage of the replacement cost required to negate the effect of a
co-insurance provision, whichever is greater. No such policy shall have a
deductible in a greater amount than Ten Thousand Dollars ($10,000.00) unless
Landlord shall expressly consent otherwise in writing. Tenant shall also
insurance in the same manner the physical value of all its leasehold
improvements and alterations in the Premises. During the term of this Lease, the
proceeds from any such policy or policies of insurance shall be used for the
repair or replacement of the fixtures, equipment, and leasehold improvements so
insured. Landlord shall have no interest in said insurance, and will sign all
documents necessary or proper in connection with the settlement of any claim or
loss by Tenant. Tenant shall also maintain business interruption insurance and
insurance for all plate glass upon the Premises. All insurance specified in this
Section 13.3 to be maintained by Tenant shall be maintained by Tenant at its
sole cost.

 

13.4 Landlord’s Insurance. In addition to any other insurance Landlord elects to
maintain, Landlord agrees to maintain standard fire and extended coverage
insurance covering the Building in an amount not less than ninety percent
(90%) of the replacement cost thereof (or such greater percentage as may be
necessary to comply with the provisions of any co-insurance clauses of the
policy). Such insurance shall be issued in the names of Landlord and its lender,
as their interests appear, and shall be for the sole benefit of such parties and
under their sole control.

 

ARTICLE 14

INDEMNIFICATION, WAIVER OF CLAIMS AND SUBROGATION

 

14.1 Intent and Purpose. This Article 14 is written and agreed to in respect of
the intent of the parties to assign the risk of loss, whether resulting from
negligence of the parties or otherwise, to the party who is obligated hereunder
to cover the risk of such loss with insurance. Thus, the indemnity and waiver of
claims provisions of this Lease have as their object, so long as such object is
not in violation of public policy, the assignment of risk for a particular
casualty to the party carrying the insurance for such risk, without respect to
the causation thereof.

 

14.2 Waiver of Subrogation. Landlord and Tenant release each other, and their
respective authorized representatives, from any claims for damage to the
Premises and the

 

27



--------------------------------------------------------------------------------

Building and other improvements in which the Premises are located, and to the
furniture, fixtures, and other business personal property, Tenant’s improvements
and alterations of either Landlord or Tenant, in or on the Premises and the
Building and other improvements in which the Premises are located, including
loss of income, that are caused by or result from risks insured or required
under the terms of this Lease to be insured against under any property insurance
policies carried or to be carried by either of the parties.

 

14.3 Form of Policy. Each party shall cause each such insurance policy obtained
by it to provide that the insurance company waives all rights of recovery by way
of subrogation against either party in connection with any damage covered by
such policy. Neither party shall be liable to the other for any damage caused by
any peril included within the classification “All Risk” or “Special Causes of
Loss” which is insured against under any property insurance carried under the
terms of this Lease.

 

14.4 Indemnity. Tenant, as a material part of the consideration to be rendered
to Landlord, shall indemnify, defend, protect and hold harmless Landlord against
all actions, claims, demands, damages, liabilities, losses, penalties, or
expenses of any kind which may be brought or imposed upon Landlord or which
Landlord may pay or incur by reason of (a) injury or death to person or damage
to property, from whatever cause, including without limitation, the negligence
of the parties hereto, all or in any way connected with the condition or use of
the Premises, or the improvements or personal property therein or thereon,
including, without limitation, any liability or injury to the person or property
of Tenant, its agents, officers, employees or invitees, and (b) any injury or
death to any person or damage to property caused by the negligence of Tenant or
any of its offices, partners, employees or agents anywhere in the Complex.
Nothing contained herein shall obligate Tenant to indemnify Landlord against the
gross negligence or willful acts of Landlord or its officers, employees or
agents.

 

14.5 Defense of Claims. In the vent any action, suit or proceeding is brought
against Landlord by reason of any such occurrence, Tenant, upon Landlord’s
request, will at Tenant’s expense resist and defend such action, suit or
proceeding, or cause the same to be resisted and defended by counsel designated
either by Tenant or by the insurer whose policy covers the occurrence and in
either case approved by Landlord. The obligations of Tenant under this Section
arising by reason of any occurrence taking place during the Lease term shall
survive any termination of this Lease.

 

14.6 Waiver of Claims. Tenant, as a material part of the consideration to be
rendered to Landlord, hereby waives all claims against Landlord for damages or
injury, as described below, from any cause arising at any time, including breach
of the provisions of this Lease and the negligence of the parties hereto except
to the extent such damages or injury are caused by the gross negligence or
willful actions of Landlord, its agents, officers and employees:

 

(a) damages to goods, wares, merchandise and loss of business in, upon or about
the Premises and injury to tenant, its agents, employees, invitees or third
persons, in, upon or about the Premises, the Building or the Complex; and

 

(b) (notwithstanding anything to the contrary contained in this Lease,
including, without limitation, the definition of Operating Costs which includes
security) damages

 

28



--------------------------------------------------------------------------------

to goods, wares, merchandise and loss of business, in, upon or about the
Premises or the Complex, and injury to Tenant, its agents, employees, invitees
or third persons in, upon or about the Premises or the Complex, where such
damage or injury results from Landlord’s failure to policy or provide security
for the Complex or Landlord’s negligence in connection therewith.

 

14.7 References. Wherever in this Article the term Landlord or Tenant is used
and such party is to receive the benefit of the provision contained in this
Article, such term shall refer not only to that party but also to its
shareholders, officers, directors, employees, partners, members, managers,
mortgagees and agents.

 

ARTICLE 15

LIABILITY INSURANCE

 

15.1 Tenant’s Insurance. Tenant shall, at Tenant’s expense, obtain and keep in
force during the term of this Lease, a commercial general liability insurance
policy insuring Tenant against the risks of, bodily injury and property damage,
personal injury, contractual liability, completed operations, products
liability, host liquor liability, owned and non-owned automobile liability
arising out of the ownership, use, occupancy or maintenance of the Premises and
all areas appurtenant thereto. Such insurance shall be a combined single limit
policy in an amount not less than Two Million Dollars ($2,000,000.00) per
occurrence with a Three Million Dollar ($3,000,000.00) annual aggregate.
Landlord and any lender and any other party in interest designated by Landlord
shall be named as additional insured(s). The policy shall contain cross
liability endorsements with coverage for Landlord for the negligence of Tenant
even though Landlord is named as an additional insured; shall insure performance
by Tenant of the indemnity provisions of this Lease; shall be primary, not
contributing with, and not in excess of coverage which Landlord may carry; shall
provide for severability of interest; shall provide that an act or omission of
one of the insured or additional insureds which would void or otherwise reduce
coverage shall not void or reduce coverage as to the other insured or additional
insureds; and shall afford coverage after the terms of this Lease (by separate
policy or extension if necessary) for all claims based on acts, omissions,
injury or damage which occurred or arise (or the onset of which occurred or
arose) in whole or in part during the term of this Lease. The limits of said
insurance shall not limit any liability of Tenant hereunder. Not more frequently
than every year, if, in the reasonable opinion of Landlord, the amount of
liability insurance required hereunder is not adequate, Tenant shall promptly
increase said insurance coverage as required by Landlord.

 

15.2 Workers’ Compensation Insurance. Tenant shall carry Workers’ Compensation
insurance as required by law, including an employers’ liability endorsement.

 

ARTICLE 16

INSURANCE POLICY REQUIREMENTS & INSURANCE DEFAULTS

 

16.1 General Requirements. All insurance policies required to be carried by
Tenant (except Tenant’s business personal property insurance) hereunder shall
conform to the following requirements:

 

(a) The insurer in each case shall carry a designation in “Best’s Insurance
Reports” as issued from time to time throughout the term as follows:
Policyholders’ rating of A; financial rating of not less than VII;

 

29



--------------------------------------------------------------------------------

(b) The insurer shall be qualified to do business in the state in which the
Premises are located;

 

(c) The policy shall be in a form and include such endorsements as are
acceptable to Landlord;

 

(d) Certificates of insurance shall be delivered to Landlord at commencement of
the term and certificates of renewal at least thirty (3) days prior to the
expiration of each policy;

 

(e) Each policy shall require that Landlord be notified in written by the
insurer at least thirty (30) days prior to any cancellation or expiration of
such policy, or any reduction in the amounts of insurance carried.

 

16.2 Tenant’s Insurance Defaults. If Tenant fails to obtain any insurance
required of it under the terms of this Lease, Landlord may, at its option, but
is not obligated to, obtain such insurance on behalf of Tenant and bill Tenant,
as additional rent, for the cost thereof. Payment shall be due within ten
(10) days of receipt of the billing therefor by Tenant.

 

ARTICLE 17

ABANDONMENT OF PROPERTY AND LANDLORD’S LIEN

 

17.1 Removal of Personal Property. Tenant agrees that as at the date of
termination of this Lease or repossession of the Premises by Landlord, by way of
default or otherwise, it shall remove from the Premises all personal property to
which it has the right to ownership pursuant to the terms of this Lease. Tenant
acknowledges that it shall not have the right (or obligation) to remove
Landlord’s Furniture from the Premises, as the same is and shall remain the
property of Landlord for all purposes of this Lease. Any and all such property
of Tenant not removed by such date shall, at the option of Landlord, irrevocably
become the sole property of Landlord. Tenant waives all rights to notice and all
common law and statutory claims and causes of action which it may have against
Landlord subsequent to such date as regards the storage, destruction, damage,
loss of use and ownership of the personal property affected by the terms of this
Article. Tenant acknowledges Landlord’s need to relet the Premises upon
termination of this Lease or repossession of the Premises and understands that
the forfeitures and waivers provided herein are necessary to aid said reletting,
and to prevent Landlord incurring a loss for inability to deliver the Premises
to a prospective Tenant.

 

17.2 Landlord’s Lien. Tenant hereby grants to Landlord a lien upon and security
interest in all fixtures and chattels of every kind now or hereafter to be
placed or installed in or on the Premises and agrees that in the event of any
default on the part of Tenant, Landlord shall have all the rights and remedies
afforded the secured party by the chapter on “Default” of Division 9 of the
Uniform Commercial Code of the state in which the Premises are located and may,
in connection therewith, also (a) enter on the Premises to assemble and take
possession of the collateral, (b) require Tenant to assemble the collateral and
make its possession available to

 

30



--------------------------------------------------------------------------------

Landlord at the Premises, and (c) enter the Premises, render the collateral, if
equipment, unusable and dispose of it in a manner provided by the uniform
Commercial Code of the state in which the Premises are located.

 

ARTICLE 18

MAINTENANCE AND REPAIRS

 

18.1 Landlord’s Obligations. Subject to the other provisions of this Lease
imposing obligations in this respect upon Tenant, Landlord shall repair, replace
and maintain the external and Structural parts of the Building and the Common
Areas of the Complex which do not comprise a part of the Premises and are not
leased to others, janitor and equipment closets and shafts within the Premises
designated by Landlord for use by it in connection wit the operation and
maintenance of the Complex, and all Common Areas. Landlord shall perform such
repairs, replacements and maintenance with reasonable dispatch, in a good and
workmanlike manner; but Landlord shall not be liable for any damages, direct,
indirect or consequential, or for damages for personal discomfort, illness or
inconvenience of Tenant by reason of failure of such equipment, facilities or
systems or reasonable delays in the performance of such repairs, replacements
and maintenance, unless caused by the gross negligence or deliberate act or
omission of Landlord. The cost for such repairs, maintenance and replacement
shall be included in Operating Costs.

 

18.2 Negligence of Tenant. If the Building, the elevators, boilers, engines,
pipes or apparatus used for the purpose of climate control of the Building or
operating the elevators, or if the water pipes, drainage pipes, HVAC system,
sprinkler or life safety system, electric, lighting or other equipment of the
Building, or the roof or the outside walls of the Building become damaged or
destroyed through any act, omission, neglect, or improper conduct of Tenant or
any of its employees, members, partners, agents, contractors, subtenants or
licensee or the moving of any of Tenant’s property or deliveries into or out of
the Premises, the cost of the necessary repairs, replacements or alternations
shall be borne by Tenant who shall pay the same to Landlord as additional
charges forthwith on demand; provided, however, that Tenant’s obligations under
this Section 18.2 shall be subject to Section 14.2 above.

 

18.3 Tenant’s Obligations. Tenant shall repair the Premises, including without
limiting the generality of the foregoing, all interior partitions and walls,
fixtures, Tenant Improvements and alterations in the Premises, fixtures and
shelving, and special mechanical and electrical equipment which equipment is not
a normal part of the Premises installed by or for Tenant, reasonable wear and
tear, damage with respect to which Landlord has an obligation to repair as
provided in Section 18.1 and Section 19 hereof only excepted. Landlord may enter
and view the state of repair and Tenant will repair in a good and workmanlike
manner according to notice in writing.

 

18.4 Cleaning. Tenant agrees at the end of each business day to leave the
Premises in a reasonably clean condition for the purpose of the performance of
Landlord’s cleaning services referred to herein.

 

18.5 Waiver. Tenant waives all rights it may have under law to make repairs at
Landlord’s expense.

 

31



--------------------------------------------------------------------------------

18.6 Acceptance. Except as to the construction obligations of landlord, if any,
stated in Exhibit C to this Lease, Tenant shall accept the Premises in “as is”
condition as of the date of execution of this Lease by Tenant, and subject to
the punch list items referenced in section 4.5, Tenant acknowledges that the
Premises in such condition are in good and sanitary order, condition and repair.

 

ARTICLE 19

DESTRUCTION

 

19.1 Rights of Termination. In the event the Premises suffers (a) an “uninsured
property loss” (as hereinafter defined) or (b) a property loss which Landlord
reasonably determines cannot be repaired within ninety (90) days from the date
of destruction under the laws and regulations of state, federal, county or
municipal authorities, or other authorities with jurisdiction, Landlord may
terminate this Lease by written notice from Landlord to Tenant within sixty
(60) days after the date of the damage stating that the damage from the casualty
was an uninsured property loss or that time to restore will exceed such ninety
(90) day period. Such termination shall be effective as of the date specified in
Landlord’s notice, which date shall be no earlier than thirty (30) days after
the date of Landlord’s notice and no later than ninety (90) days after the date
of Landlord’s notice, except in the case of total destruction of the Premises,
in which case the termination shall be effective as of the date of Landlord’s
notice. During the period from the date of the damage until the termination
date, Tenant shall be entitled to a proportionate reduction of Minimum Monthly
Rent, base don the extent to which the Premises is not usable for the purposes
permitted hereunder by reason of such damage. For purposes of this Lease, the
term “uninsured property loss” shall mean any loss arising from a peril not
covered by the standard form of “All Risk” or “Special Causes of Loss” property
insurance policy.

 

In the event of a property loss to the Premises which Landlord reasonably
determines cannot be repaired within two hundred seventy (270) days of the
occurrence thereof, Tenant shall also have the right to terminate the Lease by
written notice to Landlord within thirty (30) days following notice from
Landlord that the time for restoration will exceed such time period. Such
termination shall be effective as of the date specified in Tenant’s notice,
which date shall be no earlier than thirty (30) days after the date of
Landlord’s notice and no later than ninety (90) days after the date of
Landlord’s notice, except in the case of total destruction of the Premises, in
which case the termination shall be effective as of the date of Tenant’s notice.

 

19.2 Repairs. In the event of a property loss where this Lease is not terminated
under the terms of Section 19.1 above or Sections 19.5 or 19.6 below, then this
Lease shall continue in full force and effect and Landlord shall forthwith
undertake to make such repairs to reconstitute the Premises to as near the
condition as existed prior to the property loss as practicable. Such partial
destruction shall in no way annul or void this Lease except that Tenant shall be
entitled to a proportionate reduction of Minimum Monthly Rent following the
property loss and until the time the Premises are restored, based on the extent
to which the Premises is not usable for the purposes permitted hereunder by
reason of such damage. Such reduction shall be based on the ratio that the
square footage of the damaged portion of the Premises bears to the total square
footage of the Premises. So long as Tenant conducts its business in the
Premises, there shall be no abatement until the parties agree on the amount
thereof. If the parties cannot agree within forty-five (45) days of the property
loss, the matter shall be submitted to arbitration under the

 

32



--------------------------------------------------------------------------------

rules of the American Arbitration Association. Upon the resolution of the
dispute, the settlement shall be retroactive and Landlord shall within ten
(10) days thereafter refund to Tenant any sums due in respect of the reduced
rental form the date of the property loss. Landlord’s obligations to restore
shall in no way include any of Tenant’s property or any construction originally
performed by Tenant or subsequently undertaken by Tenant, but shall include
solely that property constructed by Landlord prior to commencement of the Term
hereof.

 

19.3 Repair Costs. The cost of any repairs to be made by Landlord, pursuant to
Section 19.2 of this Lease, shall be paid by Landlord utilizing available
insurance proceeds. Tenant shall reimburse Landlord upon completion of the
repairs for any deductible for which no insurance proceeds will be obtained
under Landlord’s insurance policy, or if any other premises are also repaired, a
pro rata share based on total costs of repair equitably apportioned to the
Premises. Tenant shall, however, not be responsible to pay any deductible or its
share of any deductible to the extent that Tenant’s payment would be in excess
of Ten Thousand Dollars ($10,000.00) if Tenant’s consent has not been received
by Landlord, unless such denial of consent by Tenant is unreasonable.

 

19.4 Waiver. Tenant hereby waives all statutory or common law rights of
termination in respect to any partial destruction or property loss which
Landlord is obligated to repair or may elect to repair under the terms of this
Article.

 

19.5 Landlord’s Election. In the event that the complex or the Building is
destroyed to the extent of not less than twenty-five percent (25%) of the
replacement cost thereof, Landlord may elect to terminate this Lease, whether
the Premises be injured or not, in the same manner as in Section 19.1 above. In
all events, a total destruction of the complex or the Building shall terminate
this Lease.

 

19.6 Damage Near End of Term. If at any time during the last twelve (12) months
of the term of this Lease there is, in Landlord’s sole opinion, substantial
damage to the Premises or the Building, whether or not such casualty is covered
in whole or in part by insurance, Landlord may at Landlord’s option terminate
this Lease by giving written notice to Tenant of Landlord’s election to do so
within thirty (30) days after the date of occurrence of such damage and Landlord
shall have no further liability hereunder. Such termination shall be effective
as of the date specified in Landlord’s notice, which date shall be no earlier
than thirty (30) days after the date of Landlord’s notice and no later than
ninety (90) days after the date of Landlord’s notice, except in the case of
total destruction of the Premises, in which case the termination shall be
effective as of the date of Landlord’s notice. Substantial damage shall be
defined as damage that will cost over Fifty Thousand Dollars ($50,000.00) to
repair.

 

ARTICLE 20

CONDEMNATION

 

20.1 Definitions.

 

(a) “condemnation” means (i) the exercise of any governmental power, whether by
legal proceedings or otherwise, by a condemnor and/or (ii) a voluntary sale or
transfer by landlord to any condemnor, either under threat of condemnation or
while legal proceedings for condemnation are pending.

 

33



--------------------------------------------------------------------------------

(b) “date of taking” means the date the condemnor has the right to possession of
the property being condemned.

 

(c) “award” means all compensation, sums or anything of value awarded, paid or
received on a total or partial condemnation.

 

(d) “condemnor” means any public or quasi-public authority, or private
corporation or individual, having the power of condemnation.

 

20.2 Total Taking. If the Premises are totally taken by condemnation, this Lease
shall terminate on the date of taking.

 

20.3 Partial Taking; Common Areas.

 

(a) If any portion of the Premises is taken by condemnation, this Lease shall
remain in effect, except that Tenant can elect to terminate this Lease if
33 1/3% or more of the total number of square feet of Rentable Area in the
Premises is taken.

 

(b) If any part of the common Areas of the Complex is taken by condemnation,
this Lease shall remain in full force and effect so long as there is no material
interference with the access to the Premises, except that if thirty percent
(30%) or more of the common Areas is taken by condemnation, Landlord or Tenant
shall have the election to terminate this Lease pursuant to this Section.

 

(c) If fifty percent (50%) or more of the Building in which the Premises are
located is taken, Landlord shall have the election to terminate this Lease in
the manner prescribed herein.

 

20.4 Termination or Abatement. If either party elects to terminate this Lease
under the provisions of Section 20.3 (such party is hereinafter referred to as
the “Terminating Party”), it must terminate by giving notice to the other party
(the “Nonterminating Party”) within thirty (30) days after the nature and extent
of the taking have been finally determined (the “Decision Period”). The
Terminating Party shall notify the Nonterminating Party of the date of
termination, which date shall not be earlier than one hundred twenty (120) days
after the Terminating Party has notified the Nonterminating Party of its
election to terminate nor later than the date of taking. If Notice of
Termination is not given with the Decision Period, the Lease shall continue in
full force and effect except that Minimum Monthly Rent shall be reduced by
subtracting therefrom an amount calculated by multiplying the Minimum Monthly
Rent in effect prior to the taking by a fraction the numerator of which is the
number of square feet of Rentable Area taken from the Premises and the
denominator of which is the number of square feet of Rentable Area in the
Premises prior to the taking.

 

20.5 Restoration. If there is a partial taking of the Premises and this Lease
remains in full force and effect pursuant to this Article, Landlord, at its
cost, shall accomplish all necessary restoration so that the Premises is
returned as near as practical to its condition immediately prior to the date of
the taking, but in no event shall Landlord be obligated to expend more for such
restoration than the extent of funds actually paid to Landlord by the condemnor.

 

34



--------------------------------------------------------------------------------

20.6 Award. Any award arising from the condemnation or the settlement thereof
shall belong to and be paid to Landlord except that Tenant shall receive from
the award compensation for the following if specified in the award by the
condemning authority, so long as it does not reduce Landlord’s award in respect
of the real property: Tenant’s trade fixtures, tangible personal property,
goodwill, loss of business and relocation expenses. At all events, Landlord
shall be solely entitled to all award in respect of the real property, including
the bonus value of the leasehold. Tenant shall not be entitled to any award
until landlord has received the above sum in full.

 

ARTICLE 21

ASSIGNMENT AND SUBLETTING

 

21.1 Lease is Personal. The purpose of this Lease is to transfer possession of
the Premises to Tenant for Tenant’s personal use in return for certain benefits,
including rent, to be transferred to the Landlord. Tenant acknowledges and
agrees that it has entered into this Lease in order to occupy the Premises for
its own personal use and not for the purpose of obtaining the right to assign or
sublet the leasehold to others.

 

21.2 “Transfer of the Premises” Defined. Except for transfer described in
Section 21.5 hereof, the terms “Transfer of the Premises” or “Transfer” as used
herein shall include any assignment of all or any part this Lease (including an
assignment by operation of law), subletting of all or any part the Premises or
transfer of possession, or right of possession or contingent right of possession
of all or any portion of the Premises including, without limitation, concession,
mortgage, deed of trust, devise, hypothecation, agency, license, franchise or
management agreement, or the occupancy or use by any other person (the agents
and servants of Tenant excepted) of any portion of the Premises. If Tenant is a
corporation which is not deemed a public corporation, or is an unincorporated
association, partnership or limited liability company or partnership, or
consists of more than one party, the transfer, assignment or hypothecation of
any stock or interest in such corporation, association, partnership, limited
liability company or ownership interest, in the aggregate (whether in a single
transaction or series of separate but related transactions over a period of
time) of twenty-five percent (25%) or more, shall be deemed a Transfer of the
Premises.

 

21.3 No Transfer Without Consent. Except for a Transfer described in
Section 21.5 hereof, Tenant shall not suffer a Transfer of the Premises or any
interest therein, or any part thereof, or any right or privilege appurtenant
thereto without the prior written consent of Landlord, and a consent to one
Transfer of the premises shall not be deemed to be a consent to any subsequent
Transfer of the Premises. Any Transfer of the Premises without such consent
shall be void, and shall, at the option of the Landlord, terminate this Lease.
Any Transfer of the Premises without such consent shall (i) be voidable, and
(ii) terminate this Lease, in either case, at the option of Landlord. The
consent by Landlord to any transfer shall not include consent to the assignment
or transferring of any lease renewal option rights or space option rights of the
Premises, special privileges or extra services granted to Tenant by this Lease,
or addendum or amendment thereto or letter of agreement (and such options,
rights, privileges or services shall terminate upon such assignment), unless
Landlord specifically grants in writing such options, rights, privileges or
services to such assignee or subtenant.

 

35



--------------------------------------------------------------------------------

21.4 When Consent Granted. The consent of Landlord to a Transfer may not be
unreasonably withheld, provided that it is agreed to be reasonable for Landlord
to consider any of the following reasons, which list is not exclusive, in
electing to deny consent:

 

(a) The financial strength of the proposed transferee at the time of the
proposed Transfer is not at least equal to that of Tenant at the time of
execution of this Lease;

 

(b) A proposed transferee whose occupation of the Premises would cause a
diminution in the reputation of the Complex or the other businesses located
therein;

 

(c) A proposed transferee whose impact or affect on the common facilities or the
utility, efficiency or effectiveness of any utility or telecommunication system
serving the Building or the Complex or the other occupants of the complex would
be adverse, disadvantageous or require improvements or changes in any utility or
telecommunication capacity currently serving the Building or the Complex;

 

(d) A proposed transferee whose occupancy will require a variation in the terms
of this Lease (including, without limitation, a variation in the use clause) or
which otherwise adversely affects any interest of Landlord, or whose occupancy
or use may violate any restrictions set forth in this lease, or any negative
covenant as to use of the Premises required by any other lease in the Building;

 

(e) Tenant agrees that its personal business skills and philosophy were an
important inducement to Landlord for entering into the Lease and that Landlord
may reasonably object to the Transfer of the premises to another whose proposed
use, while permitted by the use clause of this Lease, would involve a quality,
manner or type of business skills different from those of Tenant;

 

(f) The existence of any default by Tenant under any provision of this Lease;

 

(g) A proposed transferee who is or is likely to be, or whose business is or is
likely to be, subject to compliance with additional laws or other governmental
requirements beyond those to which Tenant or Tenant’s business is subject;

 

(h) Either the proposed transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed transferee or an affiliate of the proposed transferee, (i) occupies
space in the Building at the time of the request for consent, or (ii) is
negotiating with Landlord to lease space in the Building or in the Complex at
such time;

 

(i) The proposed Transferee is a governmental agency or unit, or a non-profit
entity, or an existing tenant in the Complex;

 

36



--------------------------------------------------------------------------------

(j) Landlord otherwise determines that the proposed Transfer would have the
effect of decreasing the value of the Building or the Complex, or increasing the
expenses associated with operating, maintaining and repairing the Building or
the Complex;

 

(k) The Transfer occurs during the time period between the Commencement Date and
the date that at least ninety-five percent (95%) of the rentable square feet of
the Building is leased;

 

(l) The rent proposed to be charged by Tenant to the proposed transferee during
the term of such Transfer, calculated using a present value analysis, is less
than ninety-five percent (95%) of the rent then being quoted by Landlord, at the
proposed time of such Transfer, for comparable space in the Building or any
other building in the Complex for a comparable term, calculated using a present
value system;

 

(m) The proposed Transferee will use, store or handle Hazardous Materials
(defined below) in or about the Premises of a type, nature or quantity not then
acceptable to Landlord; or

 

(n) The proposed Transferee may be entitled, directly or indirectly, to
diplomatic or sovereign immunity, regardless of whether the Transferee agrees to
waive such diplomatic or sovereign immunity.

 

21.5 Affiliated Transfer. Notwithstanding the foregoing, Tenant shall have the
right, without the consent of Landlord, but upon at least ten (10) days’ prior
written notice to Landlord, to sublease the Premises or any portion thereof to a
company or other entity organized or to be organized by Tenant, provided that
Tenant owns or beneficially controls all of the issued and outstanding shares of
stock or interests of the company or other entity (“Affiliated Transferee”);
further provided, however, that in the event that at any time following such
sublease to an Affiliated transferee, Tenant or such Affiliated Transferee
wishes to sell, mortgage, devise, hypothecate or in any other manner whatsoever
transfer any portion of the ownership or beneficial control of the issued and
outstanding shares in the stock or interests of such Affiliated Transferee, then
such transfer shall constitute a Transfer under this Lease and subject to all
provisions with respect thereto.

 

21.6 Procedure for Obtaining Consent. With respect to a Transfer requiring
Landlord’s consent, Landlord need not commence its review of any proposed
Transfer, or respond to any request by Tenant with respect to such, unless and
until it has received from Tenant adequate descriptive information concerning
the business to be conducted by the proposed transferee, the transferee’s
financial capacity, and such other information as may reasonably be required in
order to form a prudent judgment as to the acceptability of the proposed
Transfer, including, without limitation, the following:

 

(a) The past two years’ Federal Income Tax returns of the proposed transferee
(or in the alternative the past two years’ audited annual Balance Sheets and
Profit and Loss statements, certified correct by a Certified Public Accountant);

 

(b) Banking references of the proposed transferee;

 

37



--------------------------------------------------------------------------------

(c) A resume of the business background and experience of the proposed
transferee;

 

(d) At least five (5) business and three (3) personal references for the
proposed transferee; and

 

(e) An executed copy of the instrument by which Tenant proposes to effectuate
the Transfer.

 

21.7 Recapture. By written notice to Tenant (the “Termination Notice”) within
thirty (30) days following submission to Landlord by Tenant of the information
specified in Section 21.6, Landlord may (1) terminate this Lease in the event of
an assignment of this Lease or sublet of the entire Premises, or (2) terminate
this Lease as to the portion of the Premises to be sublet, if the sublet is to
be of less than the entire Premises. If Landlord elects to terminate under the
provisions hereof, and the area to be terminated is less than the entire
Premises, an amendment to this Lease shall be executed in which Tenant’s
obligations for rent and other charges shall be reduced in proportion to the
reduction in the size of the Premises caused thereby by restating the
description of the Premises, and its monetary obligations hereunder shall be
reduced by multiplying such obligations by a fraction, the numerator of which is
the Rentable Area of the Premises offered for sublease and the denominator of
which is the Rentable Area of the Premises immediately prior to such
termination, as determined by Landlord in its sole and absolute discretion.

 

21.8 Reasonable Restriction. The restrictions on Transfer described in this
Lease are acknowledged by Tenant to be reasonable for all purposes, including,
without limitation, the provisions of California Civil Code (the “Code”)
Section 1951.4(b)(2). Tenant expressly waives any rights which it might
otherwise be deemed to possess pursuant to applicable law, including, without
limitation, Section f1997.040 of the Code, to limit any remedy of Landlord
pursuant to Section 1951.2 or 1951.4 of the Code by means of proof that
enforcement of a restriction on use of the Premises would be unreasonable.

 

21.9 Effect of Transfer. The following conditions shall apply with respect to
each Transfer, whether or not requiring Landlord’s consent:

 

(a) Each and every covenant, condition or obligation imposed upon Tenant by this
Lease and each and every right, remedy or benefit afforded Landlord by this
Lease shall not be impaired or diminished as a result of such Transfer.

 

(b) Tenant shall pay to Landlord on a monthly basis, fifty percent (50%) of the
excess of any sums of money, or other economic consideration received by Tenant
from the Transferee in such month (whether or not for a period longer than one
month), including higher rent, bonuses, key money, or the like over the
aggregate of the total sums which Tenant pays Landlord under this Lease in such
month, or the prorated portion thereof if the Premises transferred is less than
the entire Premises. The amount so derived shall be paid with Tenant’s payment
of Minimum Monthly Rent.

 

(c) No Transfer, whether or not consent of Landlord is required hereunder, shall
relieve Tenant of its primary obligation to pay the rent and to perform all
other obligations

 

38



--------------------------------------------------------------------------------

to be performed by Tenant hereunder. The acceptance of rent by landlord from any
person shall not be deemed to be a waiver by landlord of any provision of this
Lease or to be a consent to any Transfer of the Premises.

 

(d) If Landlord consents to a sublease, such sublease shall not extend beyond
the expiration of the Term of this Lease.

 

(e) No Transfer shall be valid and no transferee shall take possession of the
Premises or any part thereof unless, Tenant shall deliver to Landlord, at least
ten (10) days prior to the effective date of such Transfer, a duly executed
duplicate original of the Transfer instrument in form satisfactory to Landlord
which provides that (i) the transferee assumes Tenant’s obligations for the
payment of rent and for the full and faithful observance and performance of the
covenants, terms and conditions contained herein, (ii) such transferee will, at
Landlord’s election, attorney directly to Landlord in the event Tenant’s Lease
is terminated for any reason on the terms set forth in the instrument of
transfer, (iii) such instrument of transfer contains such other assurances as
Landlord reasonably deems necessary, and (iv) in the case of any Transfer that
requires Landlord’s consent, Tenant and the transferee execute and deliver to
Landlord Landlord’s consent document.

 

21.10 Costs. Tenant shall reimburse Landlord as additional rent for Landlord’s
reasonable attorneys’ fees and costs incurred in conjunction with the processing
and documentation of any proposed Transfer of the Premises, whether or not
consent is required or granted, and Tenant shall also reimburse Landlord as
additional rent for Landlord’s internal processing and administrative costs (not
to exceed $750.00 per Transfer) in connection with any proposed Transfer,
whether or not consent is required or granted.

 

21.11 Collection of Rent. If, without Landlord’s consent when required under
this Article 21, this Lease is assigned, or any part of the Premises is sublet
or occupied by anyone other than Tenant or this Lease is encumbered (by
operation of law or otherwise), Landlord may collect rent from the assignee,
subtenant or occupant, and apply the net amount collected to the Rent herein
reserved. No such collection shall be deemed a waiver of the provisions of this
Article 21, an acceptance of the assignee, subtenant or occupant as tenant, or a
release of Tenant from the performance of Tenant’s covenants hereunder, and in
all cases Tenant shall remain fully liable for its obligations under this Lease.

 

ARTICLE 22

ENTRY BY LANDLORD

 

22.1 Rights of Landlord. Tenant shall permit Landlord and Landlord’s agents and
any mortgagee under a mortgage or beneficiary under a deed of trust encumbering
the Building containing the Premises and such party’s agents to enter the
Premises at all reasonable times, and upon reasonable advance written notice
(provided that no advance notice need be given if an emergency (as determined by
Landlord in its good faith judgment) necessitates an immediate entry or prior to
entry to provide routine janitorial services), for the purpose of (a) inspecting
the same, (b) maintaining the Building, (c) making repairs, replacements,
alterations or additions to any portion of the Building, including the erection
and maintenance of such scaffolding, canopies, fences and props as may be
required, (d) posting notices of non-responsibility for

 

39



--------------------------------------------------------------------------------

alterations, additions or repairs, (c) placing upon the Building any usual or
ordinary “for sale” signs and showing the space to prospective purchasers,
investors and lenders, without any rebate of rent and without any liability to
Tenant for any loss of occupation or quiet enjoyment of the Premises thereby
occasioned, and (e) placing on the Premises any “to let” or “to lease” signs and
marketing and showing the Premises to prospective tenants at any time within six
(6) months prior to the expiration of this Lease. This Section in no way affects
the maintenance obligations of the parties hereto.

 

ARTICLE 23

SIGNS

 

23.1 Approval, Installation and Maintenance. Tenant shall not place on the
Premises or on the Building or the Common Areas of the Complex, any exterior
signs or advertisements nor any interior signs or advertisements that are
visible from the exterior of the Premises, without Landlord’s prior written
consent, which Landlord reserves the right to withhold for any aesthetic or
other reason in its sole and absolute discretion. The cost of installation and
regular maintenance of any such signs approved by Landlord shall be at the sole
expense of Tenant. At the termination of this Lease, or any extension thereof,
Tenant shall remove all its signs, and all damage caused by such removal shall
be repaired at Tenant’s expense.

 

23.2 Directory. The main lobby in the first floor of the Building contains a
directory wherein the Building’s tenants will be listed. Tenant shall be
entitled to have its name listed in such directory.

 

23.3 Monument Signage. In the event that Landlord maintains monument signage in
the Common Areas located outside of the Building and such monument signage shall
list the name of any tenant, Tenant shall be entitled to have its name listed on
such monument sign, but in no event shall Tenant be entitled to more than its
Proportionate Share of the space on any such monument sign available for
tenants. The design, size, color and location of Tenant’s name on such sign
shall be subject to Landlord’s prior reasonable approval and consistent with the
Building’s standard monument signage criteria, if any. So long as Tenant shall
have been granted the foregoing signage on one monument sign, Landlord shall
have the right to locate additional monument signs in the outside Common Areas
or elsewhere in the Complex for the exclusive benefit of one or more other
tenants, and Tenant shall have no rights to be listed thereon.

 

ARTICLE 24

DEFAULT

 

24.1 Definition. The occurrence of any of the following shall constitute a
material default and breach of this Lease by Tenant:

 

(a) Payment. Any failure by Tenant to pay the rent or to make any other payment
required to be made by Tenant hereunder when due;

 

(b) Transfer. Tenant shall have sublet the Premises or assigned its interest in
the Lease or otherwise entered into a Transfer in breach of the Article 21
hereof; or

 

40



--------------------------------------------------------------------------------

(c) Required Documents. Tenant shall have failed to deliver documents required
of it pursuant to Article 31 or Article 32 hereof within the time periods
specified therein; or

 

(d) Other Covenants. A failure by Tenant to observe and perform any other
provision of this Lease to be observed or performed by Tenant, where such
failure continues for ten (10) days after written notice thereof by Landlord to
Tenant; provided, however, that if the nature of the default is such that the
same cannot reasonably be cured within the ten (10) day period allowed, Tenant
shall not be deemed to be in default if Tenant shall, within such ten (10) day
period, commence to cure and thereafter diligently prosecute the same to
completion; or

 

(e) Receivership. Either (1) the appointment of a receiver (except a receiver
appointed at the instance or request of Landlord) to take possession of all or
substantially all of the assets of Tenant, or (2) a general assignment by Tenant
for the benefit of creditors, or (3) any action taken or suffered by Tenant
under any insolvency or bankruptcy act shall constitute a breach of this Lease
by Tenant. In such event, Landlord may, at its option, declare this Lease
terminated and forfeited by Tenant, and Landlord shall be entitled to immediate
possession of the Premises. Upon such notice of termination, this Lease shall
terminate immediately and automatically by its own limitation; or

 

(f) Multiple Defaults. Any two (2) failures by Tenant to observe and perform any
provision of this Lease during any twelve (12) month period of the term, as such
may be extended, shall constitute, at the option of Landlord, a separate and
non-curable default.

 

ARTICLE 25

REMEDIES UPON DEFAULT

 

25.1 Termination and Damages. In the event of any default by Tenant, then in
addition to any other remedies available to landlord herein or at law or in
equity, Landlord shall have the immediate option to terminate this Lease and all
rights of Tenant hereunder by giving written notice of such intention to
terminate. In the event that Landlord shall elect to so terminate this Lease,
then Landlord shall be entitled to recover damages from Tenant as provided in
California Civil Code Section 1951.2 or any other applicable existing or future
laws providing for recover of damages for such breach, including but not limited
to the following:

 

(a) The worth at the time of award of any unpaid rent which had been earned at
the time of such termination; plus

 

(b) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss Tenant proves could have been reasonably avoided;
plus

 

(c) The worth at the time of award of the amount by which the unpaid rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus

 

41



--------------------------------------------------------------------------------

(d) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of events would be likely to result
therefrom; and

 

(e) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by the applicable law in the
state in which the Premises are located.

 

25.2 Definition. As used in subsections 25.1(a) and (b) above, the “worth at the
time of award” is computed by allowing interest at the rate of ten percent
(10%) per annum. As used in subsection 25.1(c) above, the “worth at the time of
award” is computed by discounting such amount at the discount rate of the
Federal Reserve Bank for the region in which the complex is located at the time
of award plus one percent (1%).

 

25.3 Personal Property. In the event of any default by Tenant, Landlord shall
also have the right and option, with or without terminating this Lease, to do
any one or combination of the following:

 

(a) to reenter the Premises and remove all persons and property from the
Premises;

 

(b) to have all of Tenant’s fixtures, furniture, equipment, improvements,
additions, alterations and other personal property remain upon the Premises
during the length of any default by Tenant or a lesser period; or

 

(c) to require Tenant to forthwith remove such property.

 

Landlord shall have the sole right to take exclusive possession of such property
and to use it, rent, or charge free, until all defaults are cured. If Landlord
shall remove property from the Premises, Landlord may, in its sole and absolute
discretion, store such property in the complex, in a public warehouse or
elsewhere. All costs incurred by landlord under this section, including, without
limitation, those for removal and storage (including, without limitation,
charges imposed by Landlord for storage within the Complex), shall be at the
sole cost of and for the account of Tenant. The rights stated herein are in
addition to Landlord’s rights described in Article 17.

 

25.4 Recovery of Rent; Reletting.

 

(a) In the event of the vacation or abandonment of the Premises by Tenant or in
the event that Landlord shall elect to reenter as provided in Section 25.3
above, or shall take possession of the Premises pursuant to legal proceeding or
pursuant to any notice provided by law, then if Landlord does not elect to
terminate this Lease as provided in Section 25.1 above, this Lease shall
continue in effect for so long as Landlord does not terminate Tenant’s right to
possession, and Landlord may enforce all its rights and remedies under this
Lease, including, without limitation, Landlord’s right from time to time,
without terminating this Lease, to either recover all rental as it becomes due
or relet the Premises or any part thereof for such term or terms and at such
rental or rentals and upon such other terms and conditions as Landlord, in its
sole discretion, may deem advisable with the right to make alterations and
repairs to the

 

42



--------------------------------------------------------------------------------

Premises. Acts of maintenance or preservation or efforts to relet the Premises
or the appointment of a receiver upon initiation of Landlord or other legal
proceeding granting landlord or its agent possession to protect Landlord’s
interest under this Lease shall not constitute a termination of Tenant’s right
to possession.

 

(b) In the event that Landlord shall elect to so relet, then rentals received by
Landlord from such reletting shall be applied: first, to the payment of any
indebtedness other than rent due hereunder from Tenant to Landlord; second, to
the payment of any cost of such reletting; third, to the payment of the cost of
any alterations and repairs to the Premises; fourth, to the payment of rent due
and unpaid hereunder; and the residue, if any, shall be held by Landlord and
applied in payment of future rent as the same may become due and payable
hereunder. Should that portion of such rentals received from such reletting
during any month, which is applied by the payment of rent hereunder, be less
than the rent payable during that month by Tenant hereunder, then Tenant shall
pay such deficiency to Landlord immediately upon demand therefor by Landlord.
Such deficiency shall be calculated and paid monthly. Tenant shall also pay to
Landlord, as soon as ascertained, any costs and expenses incurred by landlord in
such reletting or in making such alterations and repairs not covered by the
rentals received from such reletting.

 

(c) No reentry or taking possession of the Premises or any other action under
this Section shall be construed as an election to terminate this Lease unless a
written notice of such intention be given to Tenant or unless the termination
thereof be decreed by a court of competent jurisdiction. Notwithstanding any
reletting without termination by Landlord because of any default by Tenant,
landlord may at any time after such reletting elect to terminate this Lease for
any such default.

 

(d) Landlord has the remedy described in California Civil Code Section 1951.4
(Landlord may continue Lease in effect after Tenant’s breach and abandonment and
recover rent as it becomes due, if Tenant has right to sublet or assign, subject
only to reasonable limitations).

 

(e) Tenant’s Subleases. Whether or not Landlord elects to terminate this Lease
on account of any default by Tenant, landlord may:

 

(1) Terminate any sublease, license, concession, or other consensual arrangement
for possession entered into by Tenant and affecting the Premises or any portion
thereof; or

 

(2) Choose to succeed to Tenant’s interest in such an arrangement. If Landlord
elects to succeed to Tenant’s interest in such an arrangement, Tenant shall, as
of the date of notice by Landlord of that election, have no further right to, or
interest in, the Rent or other consideration receivable under that arrangement.

 

25.5 No Waiver. Efforts by Landlord to mitigate the damages caused by Tenant’s
default in this Lease shall not constitute a waiver of Landlord’s right to
recover damages hereunder, nor shall Landlord have any obligation to mitigate
damages hereunder.

 

43



--------------------------------------------------------------------------------

25.6 Curing Defaults. If Tenant defaults in the performance of its obligations
under this Lease, Landlord, without waiving such default, may perform such
obligation at Tenant’s expense: (a) immediately, and without notice, in the case
of emergency or if the default (i) materially interferes with the use by any
other tenant of the Building, (ii) materially interferes with the efficient
operation of the Building, (iii) results in a violation of any federal, state or
local law, rule, ordinance or regulation, or (iv) results or will result in a
cancellation of any insurance policy maintained by Landlord, and (b) in any
other case if such default continues after ten (10) days from the date Landlord
gives notice of Landlord’s intention to perform the defaulted obligation. All
costs and expenses incurred by landlord in connection with any such performance
by it and all costs and expenses, including reasonable counsel fees and
disbursements, incurred by landlord in any action or proceeding (including any
unlawful detainer proceeding) brought by Landlord to enforce any obligation of
Tenant under this lease and/or right of Landlord in or to the Premises, shall be
paid by Tenant to Landlord on demand, with interest thereon at the rate provided
in this Lease for past due sums from the date incurred by landlord. Except as
expressly provided to the contrary in this Lease, all costs and expenses which,
pursuant to this Lease are incurred by Landlord and payable to Landlord by
Tenant, and all charges, amounts and sums payable to Landlord by Tenant for any
property, material, labor, utility or other services which, pursuant to this
Lease or at the request and for the account of Tenant, are provided, furnished
or rendered by Landlord, shall become due and payable by Tenant to Landlord in
accordance with the terms of the bills rendered by landlord to Tenant.

 

25.7 Cumulative Remedies. The various rights, options, election powers, and
remedies of Landlord contained in this Article and elsewhere in this Lease shall
be construed as cumulative and no one of them exclusive of any others or of any
legal or equitable remedy which Landlord might otherwise have in the event of
breach or default, and the exercise of one right or remedy by landlord shall not
in any way impair its right to any other right or remedy.

 

ARTICLE 26

BANKRUPTCY

 

26.1 Bankruptcy Events. If at any time during the term of this Lease there shall
be filed by or against Tenant in any court pursuant to any statute either of the
United States or of any state a petition in bankruptcy or insolvency or for
reorganization or for the appointment of a receiver or trustee of all or a
portion of Tenant’s property, or if a receiver or trustee takes possession of
any of the assets of Tenant, or if the leasehold interest herein passes to a
receiver, or if Tenant makes an assignment for the benefit of creditors or
petitions for or enters into an arrangement (any of which are referred to herein
as “a bankruptcy event”), then the following provisions shall apply:

 

(a) Assume or Reject. At all events any receiver or trustee in bankruptcy or
Tenant as debtor in possession (“debtor”) shall either expressly assume or
reject his Lease within the earlier of sixty (60) days following the entry of an
“Order for Relief” or such earlier period of time provided by law.

 

(b) Cure. In the event of an assumption of the Lease by a debtor, receiver or
trustee, such debtor, receiver or trustee shall immediately after such
assumption (1) cure any default or provide adequate assurances that defaults
will be promptly cured; and (2) compensate Landlord for actual pecuniary loss or
provide adequate assurances that compensation will be made for actual pecuniary
loss; and (3) provide adequate assurance of future performance.

 

44



--------------------------------------------------------------------------------

(c) Adequate Assurance. For the purposes of paragraph 26.1(b), adequate
assurance of future performance of all obligations under this Lease shall
include, but is not limited to:

 

(1) written assurance that rent and any other consideration due under the Lease
shall first be paid before any other of Tenant’s costs of operation of its
business in the Premises is paid;

 

(2) written agreement that assumption of this Lease will not cause a breach of
any provision hereof including, but not limited to, any provision relating to
use or exclusivity in this or any other Lease, or agreement relating to the
Premises, or if such a breach is caused, the debtor, receiver or trustee will
indemnify Landlord against such loss (including costs of suit and attorneys’
fees), occasioned by such breach;

 

(d) Landlord’s Obligation. Where a default exists under the Lease, the party
assuming the Lease may not require Landlord to provide services or supplies
incidental to the Lease before its assumption by such trustee or debtor, unless
Landlord is compensated under the terms of the Lease for such services and
supplies provided before the assumption of such Lease.

 

(e) Assignment. The debtor, receiver, or trustee may assign this Lease only if
adequate assurance of future performance by the assignee is provided, whether or
not there has been a default under the Lease. Any consideration paid by any
assignee in excess of the rental reserved in the Lease shall be the sole
property of, and paid to, Landlord. Upon assignment by the debtor or trustee,
the obligations of the Lease shall be deemed to have been assumed, and the
assignee shall execute an assignment agreement on request of Landlord.

 

(f) Fair Value. Landlord shall be entitled to the fair market value for the
Premises and the services provided by Landlord (but in no event less than the
rental reserved in the Lease) subsequent to the commencement of a bankruptcy
event.

 

(g) Reservation of Rights. Landlord specifically reserves any and all remedies
available to Landlord in Article 25 hereof or at law or in equity in respect of
a bankruptcy event by Tenant to the extent such remedies are permitted by law.

 

ARTICLE 27

SURRENDER OF LEASE

 

27.1 No Merger. The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation thereof, shall not work as a merger, and shall, at the
option of Landlord, terminate all or any existing subleases or subtenancies, or
may, at the option of Landlord, operate as an assignment to it of any or all
such subleases or subtenancies.

 

45



--------------------------------------------------------------------------------

ARTICLE 28

LANDLORD’S EXCULPATION

 

28.1 Limited Liability. In the event of default, breach, or violation by
Landlord (which term includes Landlord’s partners, members, managers,
co-venturers, co-tenants, officers, directors, employees, agents, or
representatives) of any Landlord’s obligations under this Lease, Landlord’s
liability to Tenant shall be limited to its ownership interest in the Premises
(or its interest in the Building, if applicable) or the proceeds of a public
sale of such interest pursuant to foreclosure of a judgment against Landlord.
Landlord (as defined in Section 28.1) shall not be personally liable for any
deficiency beyond its interest in the Premises.

 

28.2 Landlord’s Liability. Any Building employee to whom any property shall be
entrusted by or on behalf of Tenant shall be deemed to be acting as Tenant’s
agent with respect to such property and neither Landlord nor its agents shall be
liable for any damage to such property, or for the loss of or damage to any
property of Tenant by theft or otherwise. Landlord, its property manager and
Landlord’s lender shall not be liable for any injury or damage to persons or
property or interruption of Tenant’s business resulting from fire or other
casualty, any damage caused by other tenants or persons in the Building, the
Parking Garage, the Common Areas or the Complex, or by construction of any
private, public or quasi-public work.

 

ARTICLE 29

ATTORNEYS’ FEES

 

29.1 Attorneys’ Fees. In the event of any litigation or arbitration (if each
party in its sole and absolute discretion elects to use arbitration) proceeding
between the parties with respect to this Lease, then all costs and expenses,
including, without limitation, all reasonable professional fees such as
appraisers’, accountants’ and attorneys’ fees, incurred by the prevailing party
therein shall be paid or reimbursed by the other party. The “prevailing party”
means the party determined by the court or arbitrator (if the parties elected
use arbitration) to have most nearly prevailed, even if such party did not
prevail in all matters, not necessarily the one in whose favor a judgment is
rendered. Further, in the event of any default by a party under this Agreement
after notice and the expiration of the applicable cure period, such defaulting
party shall pay all the expenses and attorneys’ fees incurred by the other party
in connection with such default, whether or not any litigation is commenced.
Should Landlord be named as defendant or requested or required to appear as a
witness or produce any documents in any suit brought by Tenant against any other
party or against Tenant in connection with or arising out of Tenant’s occupancy
hereunder, Tenant shall pay to Landlord its costs and expenses incurred in such
suit, including, without limitation, all reasonable professional fees such as
appraisers’, accountants’ and attorneys’ fees. The provisions of this section
shall survive the expiration or termination of this Lease.

 

ARTICLE 30

NOTICES

 

30.1 Writing. All notices, demands and requests required or permitted to be
given or made under any provision of this Lease shall be in writing and shall be
given or made by personal service or by mailing same by registered or certified
mail, return receipt requested,

 

46



--------------------------------------------------------------------------------

postage prepaid, or overnight by Fed Ex or reputable courier which provides
written evidence of delivery or other means of confirmation that the notice was
sent, addressed to the respective party at the address set forth in Section 1.2
of this Lease or at such other address as the party may from time to time
designate, by a written notice sent to the other in the manner aforesaid.

 

30.2 Effective Date. Any such notice, demand or request (“notice”) shall be
deemed given or made on the third day after the date so mailed. Notwithstanding
the foregoing, notice given by personal delivery or by fax to the party at its
address or fax number as aforesaid shall be deemed given on the day on which
delivery is made or the fax is sent, respectively. Notice given overnight by a
reputable courier service which provides written evidence of delivery shall be
deemed given on the business day immediately following deposit with the courier
service.

 

30.3 Authorization to Receive. Each person and/or entity whose signature is
affixed to this Lease as Tenant or as guarantor of Tenant’s obligations
(“obligor”) designates such other obligor its agent for the purpose of receiving
any notice pertaining to this Lease or service of process in the event of any
litigation or dispute arising from any obligation imposed by this Lease.

 

ARTICLE 31

SUBORDINATION AND FINANCING PROVISIONS

 

31.1 Priority of Encumbrances. This Lease is subordinate to any ground lease,
mortgage, deed of trust or any other hypothecation for security now or hereafter
placed upon the real property of which the Premises are a part and to any and
all advances made on the security thereof and to all renewals, modifications,
consolidations, replacements and extensions thereof. Notwithstanding such
subordination, Tenant’s right to quiet possession of the Premises shall not be
disturbed if Tenant is not in default and so long as Tenant shall pay the rent
and observe and perform all the provisions of this Lease, unless this Lease is
otherwise terminated pursuant to its terms. If any mortgagee, trustee or ground
lessor shall elect to have this Lease prior to the lien of its mortgage, deed of
trust or ground lease, and shall give written notice thereof to Tenant, this
Lease shall be deemed prior to such mortgage, deed of trust or ground lease,
whether this Lease is dated prior to subsequent to the date of said mortgage,
deed of trust or ground lease or the date of recording thereof.

 

31.2 Execution of Documents. Tenant agrees to execute any documents required to
further effectuate such subordination or to make this Lease prior to the lien of
any mortgage, deed of trust or ground lease, as the case may be, if requested by
Landlord or any lender. It is understood by all parties that Tenant’s failure to
execute the subordination documents referred to above may cause Landlord serious
financial damage by causing the failure of a financing or sale transaction.

 

31.3 Attornment. If the holder of any ground lease, mortgage, deed of trust or
security described above (or its successor-in-interest), enforces its remedies
provided by law or under the pertinent mortgage, deed of trust or security
instrument and succeeds to Landlord’s interest in the Premises, Tenant shall,
upon request of any person succeeding to the interest of such lender as result
of such enforcement, automatically become the Tenant of said
successor-in-interest without change in the terms or other provisions of this
Lease; provided, however, that such

 

47



--------------------------------------------------------------------------------

successor-in-interest shall not be (i) bound by any payment of rent for more
than thirty (30) days in advance, except prepayment in the nature of security
for the performance by Tenant of its obligations under this Lease, (ii) liable
for any act or omission of any previous landlord (including Landlord),
(iii) subject to any offset, defense, recoupment or counterclaim that Tenant may
have given to any previous landlord (including Landlord), or (iv) liable for any
deposit that Tenant may have given to any previous landlord (including Landlord)
that has not, as such, been transferred to said successor-in-interest. Within
ten (10) days after receipt of request by said successor-in-interest, Tenant
shall execute and deliver an instrument or instruments confirming such
attornment, including a non-disturbance, attornment and subordination agreement
in a form required by such successor-in-interest.

 

31.4 Notice and Right to Cure Default. Tenant agrees to give any mortgagee(s)
and/or trust deed holders, by registered mail, a copy of any notice of default
served upon Landlord, provided that prior to such notice Tenant has been
notified, in writing (by way of Notice of Assignment of Rents and Leases, or
otherwise), of the address of such mortgagees and/or trust deed holders. Tenant
further agrees that if Landlord shall have failed to cure such default within
the time provided for in the Lease, then the mortgagees and/or trust deed
holders shall have an additional thirty (30) days within which to cure such
default or, if such default cannot be cured within that time, then such
additional time as may be necessary if, within such thirty (30) days, any
mortgagee and/or trust deed holder has commenced and is diligently pursuing the
remedies necessary to cure such default (including, but not limited to,
commencement of foreclosure proceedings, if necessary to effect such cure), in
which event this Lease shall not be terminated while such remedies are being so
diligently pursued.

 

31.5 Reasonable Accommodations. In connection with any financing of the
Building, Tenant shall consent to any reasonable modifications of this Lease
requested by any lending institution, provided such modifications do not
increase the Rent, materially increase the obligations, or materially and
adversely affect the rights, of Tenant under this Lease.

 

ARTICLE 32

ESTOPPEL CERTIFICATES

 

32.1 Execution by Tenant. Within ten (10) days after receipt of written request
by Landlord, Tenant shall execute and deliver to Landlord an estoppel
certificate acknowledging such facts regarding this Lease as Landlord may
reasonably require, including, without limitation, that to the extent of
Tenant’s knowledge (i) this Lease is in full force and effect, binding and
enforceable in accordance with its terms and unmodified (or if modified,
specifying the written modification documents); (ii) no default exists on the
part of Landlord or Tenant under this Lease; (iii) there are no events which
with the passage of time, or the giving of notice, or both, would create a
default under this Lease; (iv) no rent in excess of one month’s rent has been
paid in advance; (v) Tenant has not received any written notice of any other
sale, assignment, transfer, mortgage or pledge of this Lease or the rent due
hereunder; and (vi) Tenant has no defense, setoff, recoupment or counterclaim
against Landlord. Any such estoppel certificate may be relied upon by Landlord,
any lender and any prospective purchaser of the Building or the Complex or any
interest therein. Failure to comply with this Article shall be a material breach
of this Lease by Tenant giving Landlord all rights and remedies under this
Lease, as well as a right to damages caused by the loss of a loan or sale which
may result from such failure by Tenant.

 

48



--------------------------------------------------------------------------------

32.2 Financing. If Landlord desires to finance or refinance the Premises, or any
part thereof, or the Building, Tenant hereby agrees to deliver to any lender
designated by Landlord such financial statements of Tenant as may be reasonably
required by such lender. Such statements shall include the past three (3) years’
financial statements of Tenant. All such financial statements shall be received
by Landlord and such lender in confidence and shall be used only for the
purposes herein set forth.

 

ARTICLE 33

MISCELLANEOUS PROVISIONS

 

33.1 Effect of Waiver. The waiver by Landlord or Tenant of any breach of any
Lease provision by the other party shall not be deemed to be a waiver of such
Lease provision or any subsequent breach of the same or any other term, covenant
or condition therein contained. The subsequent acceptance of rent hereunder by
Landlord shall not be deemed to be a waiver of any preceding breach by Tenant of
any provision of this Lease, other than the failure of Tenant to pay the
particular rental so accepted, regardless of Landlord’s knowledge of such
preceding breach at the time of acceptance of such rent. Any failure by Landlord
or Tenant to insist upon strict performance by the other of this Lease of any of
the terms and provisions of the Lease or any guaranty of this Lease shall not be
deemed to be a waiver of any of the terms or provisions of the Lease or such
guaranty, and Landlord or Tenant, as the case may be, shall have the right
thereafter to insist upon strict performance by the other of any and all of
them.

 

33.2 Month-to-Month Tenancy on Acceptance. If Tenant should remain in possession
of the Premises after the expiration of the Lease term and without executing a
new Lease, then, upon acceptance of rent by Landlord, such holding over shall be
construed as a tenancy from month-to-month, subject to all the conditions,
provisions and obligations of this Lease as existed during the last month of the
term hereof, so far as applicable to a month to month tenancy, except that the
Minimum Monthly Rent shall be equal one hundred fifty percent (150%) of the
greater of (a) the Minimum Monthly Rent payable immediately prior to the
expiration or sooner termination of the Lease, or (b) the then fair market rent;
provided, however, that Tenant shall also be liable for any and all damages
suffered or sustained by Landlord as a result of such holdover, including,
without limitation, any loss or rental income from any other tenant that was
interested in leasing all or any portion of the Premises, brokerage commissions,
design fees and any other damages as a result. Additionally, in the event that
upon termination of the Lease, Tenant has not fulfilled its obligation with
respect to repairs and cleanup of the Premises or any other Tenant obligations
as set forth in this Lease, then Landlord shall have the right to perform any
such obligations as it deems necessary at Tenant’s sole cost and expense, and
any time required by Landlord to complete such obligations shall be considered a
period of holding over and the terms of this section shall apply.

 

33.3 Binding Effect. The covenants and conditions herein contained shall,
subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of all of the parties hereto;
and all of the parties hereto shall be jointly and severally liable hereunder.

 

49



--------------------------------------------------------------------------------

33.4 Time of the Essence. Time if of the essence of this Lease with respect to
each and every article, section and subsection hereof.

 

33.5 Release of Landlord. If, during the term of this Lease, Landlord shall sell
its interest in the Building or the Complex of which the Premises form a part,
or the Premises, then from and after the effective date of the sale or
conveyance, Landlord shall be released and discharged from any and all
obligations and responsibilities under this Lease, except those already accrued.

 

33.6 Rules and Regulations. Landlord or such other person(s) as Landlord may
appoint shall have the exclusive control and management of the Common Areas and
the Building and shall have the right, from time to time, to establish, modify,
amend and enforce reasonable rules and regulations with respect thereto. Tenant
agrees to abide by and conform to all such rules and regulations, and to cause
its employees, suppliers, shippers, customers, and invitees to so abide and
conform. Landlord shall not be responsible to Tenant for the non-compliance with
said rules and regulations by other tenants of the Building or the Complex.

 

33.7 Transfer to Purchaser. If any security be given by Tenant to secure the
faithful performance of all or any of the covenants of this Lease on the part of
Tenant, Landlord may transfer and/or deliver the security, as such, to the
purchaser of the reversion, in the event that the reversion be sold, and
thereupon Landlord shall be discharged from any further liability in reference
thereto.

 

33.8 Late Charges. Tenant acknowledges that late payment by Tenant to Landlord
of rent or any other payment due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of such costs being extremely
difficult and impractical to fix. Such costs include, without limitation,
processing and accounting charges, and late charges that may be imposed on
Landlord by the terms of any encumbrance and note secured by any encumbrance
covering the Premises. Therefore, if any installment of rent, or any other
payment due hereunder from Tenant is not received by Landlord when due, Tenant
shall pay to Landlord an additional sum of five percent (5%) of such rent or
other charge as a late charge. The parties agree that this late charge
represents a fair and reasonable estimate of the cost that Landlord will incur
by reason of late payment by Tenant. Acceptance of any late charge shall not
constitute a waiver of Tenant default with respect to the overdue amount, or
prevent Landlord from exercising any other rights or remedies available to
Landlord.

 

33.9 Interest. Any amount owed by Tenant to Landlord which is not paid when due
shall bear interest at the lesser of ten percent (10%) per annum or the maximum
rate of interest permitted to be contracted by law. However, interest shall not
be payable on late charges to be paid by Tenant under this Lease. The payment of
interest on such amounts shall not excuse or cure any default by Tenant under
this Lease.

 

33.10 Authorization to Execute. If Tenant is a corporation, limited liability
company, partnership or other entity, each individual executing this Lease on
behalf of said organization represents and warrants that he is duly authorized
to execute and deliver this Lease on behalf of said organization in accordance
with a duly adopted resolution or other applicable authorization of said
organization, and that this Lease is binding upon said organization in
accordance with its

 

50



--------------------------------------------------------------------------------

terms. Further, Tenant shall, within thirty (30) days after execution of this
Lease, deliver to Landlord a certified copy of a resolution or other applicable
authorization of said organization authorizing or ratifying the execution of
this Lease.

 

33.11 Captions. The captions of this Lease are for convenience only and are not
a part of this Lease and do not in ay way limit or amplify the terms and
provisions of this Lease.

 

33.12 Number and Gender. Whenever the singular number is used in this Lease and
when required by the context, the same shall include the plural, the plural
shall include the singular, and the masculine gender shall include the feminine
and neuter genders, and the word “person” shall include corporation, firm or
association. If there be more than one Tenant, the obligations imposed under
this Lease upon Tenant shall be joint and several.

 

33.13 Modifications. This instrument contains all of the agreements, conditions
and representations made between the parties to this Lease and may not be
modified orally or in any other manner than by an agreement in writing signed by
all of the parties to this Lease.

 

33.14 Payments. Except as otherwise expressly stated, each payment required to
be made by Tenant shall be in addition to and not in substitution for other
payments to be made by Tenant.

 

33.15 Severability. The invalidity of any provision of this Lease, as determined
by a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.

 

33.16 No Offer. The preparation and submission of a draft of this Lease by
either party to the other shall not constitute an offer, nor shall either party
be bound to any terms of this Lease or the entirety of the Lease itself until
both parties have fully executed a final document and an original signature
document has been received by both parties. Until such time as described in the
previous sentence, either party is free to terminate negotiations with no
obligation to the other.

 

33.17 Light, Air and View. If at any time any windows of the Premises are
temporarily darkened or covered over by reason of any repair, maintenance or
restoration work, or any of such windows are permanently darkened or covered
over due to any applicable governmental law or requirement or there is otherwise
a diminution of light, air or view by another structure which may hereinafter be
erected (whether or not by Landlord), Landlord shall not be liable for any
damages and Tenant shall not be entitled to any compensation or abatement of any
Rent, nor shall the same release Tenant from its obligations hereunder or
constitute an actual or constructive eviction.

 

33.18 Public Transportation Information. Tenant shall establish and maintain
during the Term hereof a program to encourage maximum use of public
transportation by personnel of Tenant employed on the Premises, including,
without limitation, the distribution to such employees of written materials
explaining the convenience and availability of public transportation facilities
adjacent or proximate to the Complex, staggering working hours of employees, and
encouraging use of such facilities, all at Tenant’s sole reasonable cost and
expense. Tenant shall comply with all requirements of any local transportation
management ordinance.

 

51



--------------------------------------------------------------------------------

33.19 Joint and Several Liability. Should Tenant consist of more than one person
or entity, they shall be jointly and severally liable on this Lease.

 

33.20 Survival of Obligations. All obligations of Tenant which may accrue or
arise during the term of this Lease or as a result of any act or omission of
Tenant during said term shall, to the extent they have not been fully performed,
satisfied or discharged, survive the expiration or termination of this Lease.

 

33.21 Real Estate Brokers. Landlord and Tenant each represents and warrants to
the other party that it has not authorized or employed, or acted by implication
to authorize or employ, any real estate broker or salesman to act for it in
connection with this Lease, except for the Broker identified in Article 1.
Landlord and Tenant shall each indemnify, defend and hold the other party
harmless from and against any and all claims by any real estate broker or
salesman whom the indemnifying party authorized or employed, or acted by
implication to authorize or employ, to act for the indemnifying party in
connection with this Lease.

 

33.22 Waiver of California Code Sections. In this Lease, numerous provisions
have been negotiated by the parties, some of which provisions are covered by the
statute. Whenever a provision of this Lease and a provision of any statute or
other law cover the same matter, the provisions of this Lease shall control.
Therefore, Tenant waives (for itself and all persons claiming under Tenant) the
provisions of Civil Code Sections 1932(2) and 1933(4) with respect to the
destruction of the Premises; Civil Code Sections 1941 and 1942 with respect to
Landlord’s repair duties and Tenant’s right to repair; Code of Civil Procedure
Section 1265.130, allowing either party to petition the Superior Court to
terminate this Lease in the event of a partial taking of the Premises by
condemnation as herein defined; and any right of redemption or reinstatement of
Tenant under any present or future case law or statutory provision (including
Code of Civil Procedure Sections 473 and 1179 and Civil Code Section 3275) in
the event Tenant is dispossessed from the Premises for any reason. This waiver
applies to future statutes enacted in addition to or in substitution for the
statutes specified herein.

 

33.23 Quiet Enjoyment. So long as Tenant pays all of the Minimum Monthly Rent,
all additional rent and other sums and charges under the Lease and otherwise
performs all of its obligations in the Lease, Tenant shall have the right to
possession and quiet enjoyment of the Premises free from any unreasonable
disturbance or interference, subject to the terms and provisions of this Lease.
Landlord represents and warrants that it has the full right and power to execute
and perform this Lease and to grant the estate demised herein.

 

33.24 Counterparts. This Lease may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which when taken together shall
constitute one agreement.

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first written above.

 

LANDLORD:       TENANT

SRI MISSION TOWERS II LLC,

A Delaware limited liability company

     

ARTISOFT, INC., a Delaware corporation

(dba “Vertical Communications”)

By:

 

/s/ James A. Pierre

--------------------------------------------------------------------------------

     

By:

 

/s/ Duncan G. Perry

--------------------------------------------------------------------------------

Name:

 

James A. Pierre

     

Name:

 

Duncan G. Perry

Its:

 

Vice President

     

Its:

 

CFO

 

53



--------------------------------------------------------------------------------

EXHIBIT A

 

PLAN OF THE COMPLEX

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

FLOOR PLAN OF THE PREMISES

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

 

WORK LETTER FOR CONSTRUCTION OBLIGATIONS

 

a. Plans. Landlord, at Landlord’s sole cost and expense, except as provided
below, shall cause to be performed those improvements (the “Tenant
Improvements”) to the Premises which are specifically described in the plan (the
“Preliminary Plan”) identified on Schedule 1 attached hereto. After the
execution hereof, Landlord shall prepare and submit to Tenant for Tenant’s
reasonable approval such additional plans, specifications and/or drawings
(“Additional Plans”), if any, as are required for the construction of the Tenant
Improvements. Tenant shall promptly submit to Landlord (but in no event later
than three (3) Business Days after Landlord’s request) any information required
by Landlord to complete such Additional Plans. Tenant shall approve or
disapprove of the Additional Plans within three (3) Business Days of Tenant’s
receipt thereof. All references hereinafter to the “Plans” shall refer to the
Preliminary Plan as modified and/or superseded, as applicable, by the Additional
Plans, as the same may be further revised from time to time in accordance with
the following provisions of this Paragraph 4.

 

b. Construction. Landlord and Tenant acknowledge that a contractor designated by
Landlord (“Landlord’s Contractor”) shall construct the Tenant Improvements.
“Substantial Completion” of the Tenant Improvements shall be deemed to have
occurred when they have, in Landlord’s reasonable judgment, been completed in
accordance with Plans, subject only to the completion or correction of “Punch
List Items.” Punch List Items shall mean incomplete or defective work or
materials in the Tenant Improvements which do not materially impair Tenant’s use
of the Premises for the conduct of Tenant’s business therein. Tenant shall
accept the Premises upon notice from Landlord that the Tenant Improvements have
been Substantially Completed. Tenant’s commencement of the conduct of business
from the Premises or any portion thereof shall conclusively establish that the
Tenant Improvements have been Substantially Completed, but the foregoing shall
not relieve Landlord from its obligation to diligently complete and correct
Punch List Items after the Commencement Date as set forth in Section 4.5 of the
Lease.

 

c. Changes. In the event that Tenant shall desire any change in or to the Plans
(a “Change”), Tenant shall submit such change to Landlord for its tentative
approval (which approval shall not be unreasonably withheld). If Landlord shall
tentatively approve of such Change, Landlord shall cause Landlord’s architect to
prepare a change order with respect to such change on Landlord’s standard form
therefore (a “Change Order”), and, if determined appropriate by Landlord,
revised Plans implementing such Change and Tenant shall be responsible for
Landlord’s reasonable architectural charges in connection therewith. Landlord’s
final approval shall be required for any such Changes (which approval shall not
be unreasonably withheld), provided, however, that Landlord shall have at least
five (5) Business Days after receipt of the Change Order and revised Plans, if
any, to review any proposed Change. In the event that Landlord shall approve any
proposed Change, together with such approval, if practicable, and if not
practicable as soon thereafter as is practicable, Landlord shall give Tenant
Landlord’s estimated increase or decrease in the cost of the Tenant Improvements
which would result from incorporating such Change and Landlord’s estimate of the
delay, if any, in the commencement or completion of the Tenant Improvements
which would result from

 

C-1



--------------------------------------------------------------------------------

incorporating such Change. Landlord will use reasonable care in preparing the
estimates, but they shall be good faith estimates only and will not limit
Tenant’s obligation to pay for the actual increase in the cost of the Tenant
Improvements or Tenant’s responsibility for the actual construction delay
resulting from the Change. Within two (2) Business Days after receipt of such
cost and delay estimates, Tenant shall notify Landlord in writing whether Tenant
approves the Change. If Tenant fails to approve the Change within such two
(2) Business Day period, construction of the Tenant Improvements shall proceed
as provided in accordance with the Plans as they existed prior to the requested
Change. If, following Tenant’s review of the estimated costs and delays, Tenant
desires Landlord to incorporate the Change into the Tenant Improvements, then
Tenant and Landlord shall execute the Change Order for such Change, and the term
“Plans” shall thereafter be deemed to refer to the then existing Plans as
amended by the Change Order and, if applicable, as revised and approved pursuant
to the foregoing. If the Change increases the cost of the Tenant Improvements
Tenant shall be liable for the additional cost, which cost shall be payable, at
Landlord’s option, either prior to commencement of work on the Change, or during
the course of construction of the Tenant Improvements or after completion of the
Tenant Improvements.

 

d. Tenant Delays. Tenant shall be responsible for, and shall pay to Landlord,
any and all costs and expenses (including lost rent) incurred by Landlord in
connection with the following, or by reason of any delay in the commencement or
completion of the Tenant Improvements caused by the following: (i) the failure
of Tenant to approve any Additional Plans or to submit to Landlord any
information required in connection therewith by the dates or within the time
periods set forth in Paragraph 4.a. above; (ii) any delay by Tenant in promptly
responding to inquiries from Landlord or its authorized agents or employees
regarding the construction of the Tenant Improvements or in granting Tenant’s
prompt approval of Additional Plans or materials or finishes for the Tenant
Improvements, (iii) any Changes requested by Tenant (including any costs or
delays resulting from proposed Changes that are not ultimately made); (iv) any
failure by Tenant to timely pay any amounts due from Tenant hereunder (it being
acknowledged that if Tenant fails to make or otherwise delays making such
payments, Landlord may stop work on the Tenant Improvements rather than incur
costs which Tenant is obligated to fund but has not yet done so and any delay
from such a work stoppage will be a Tenant Delay); (v) the inclusion in the
Tenant Improvements of any so-called “long-lead” materials (such as fabrics,
paneling, tiling, carpeting, light fixtures, HVAC equipment or other items that
must be imported or are of unusual character or limited availability); (vi) any
interference by Tenant with the construction of the Tenant Improvements; or
(vii) any other delay requested or caused by Tenant. Each of the foregoing is
referred to herein and in the Lease as a “Tenant Delay.” Landlord shall endeavor
in good faith to notify Tenant of any Tenant Delay as soon as practicable after
Landlord has actual knowledge of the Delay, and the estimated impact of the
Tenant Delay upon the commencement or completion of the Tenant Improvements or
the cost thereof.

 

e. As-Is. Except as provided above in this Exhibit C, Landlord shall deliver the
Premises to Tenant in their as-is condition, and Landlord shall have no
obligation to make or pay for any alterations, additions, improvements or
renovations thereto to prepare the same for Tenant’s occupancy.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

 

ACKNOWLEDGMENT OF COMMENCEMENT DATE

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Re: Lease dated as of             , 2005 (the “Lease”) between
                        , a Delaware limited liability company (“Landlord”) and
                    (“Tenant”), for premises located on the             Floor of
the building located at                     .

 

Ladies and Gentleman:

 

This letter is given pursuant to Section 4.2 of the Lease. Capitalization terms
not otherwise defined herein are used herein as defined in the Lease.

 

The Commencement Date under the Lease with respect the Premises occurred on
            , which is the date Landlord delivered the Premises to Tenant with
the Tenant Improvements Substantially Complete. Accordingly, the Expiration Date
under the Lease is             , which is the last day of the             full
calendar month following the Commencement Date.

 

Please sign and return the enclosed copy of this letter evidencing your
agreement with the foregoing. If we do not receive the countersigned letter from
you within ten (10) days of the date hereof, or your letter disagreeing with the
foregoing with such ten (10) day period, you will be deemed to have agreed to
the duties set forth in this letter.

 

SRI MISSION TOWERS II LLC, a Delaware limited liability company By:  

 

--------------------------------------------------------------------------------

    Name:      

 

--------------------------------------------------------------------------------

    Title:      

 

--------------------------------------------------------------------------------

AGREED

 

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

    Name:      

 

--------------------------------------------------------------------------------

    Title:      

 

--------------------------------------------------------------------------------

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

 

RULES & REGULATIONS

 

All capitalized terms referred to in this Exhibit shall have the same meaning
provided in the Office Lease to which this Exhibit is attached, except where
expressly provided to the contrary in this Exhibit E.

 

1. No sidewalks, entrance, passages, courts, elevators, vestibules, stairways,
corridors or halls shall be obstructed or encumbered by Tenant or used for any
purpose other than ingress and egress to and from the Premises and if the
Premises are situated on the ground floor of the Building, Tenant shall further,
at Tenant’s own expense, keep the sidewalks and curb directly in front of the
Premises clean and free from rubbish.

 

2. No awning or other projection shall be attached to the outside walls or
windows of the Building or Complex without the prior written consent of Landlord
in its sole and absolute discretion. No curtains, blinds, shades, drapes or
screens shall be attached to or hung in, or used in connection with any window
or door of the Premises, without the prior written consent of Landlord in its
sole and absolute discretion. Such awnings, curtains, blinds, shades, drapes,
screens and other fixtures must be of a quality, type, design, color, material
and general appearance approve by Landlord, and shall be attached in the manner
approved by Landlord in its sole and absolute discretion. All lighting fixtures
hung in offices or spaces along the perimeter of the Premises must be of a
quality, type, design, bulb color, size and general appearance approved by
Landlord.

 

3. No sign, advertisement, notice, lettering, decoration or other thing shall be
exhibited, inscribed, painted or affixed by Tenant on any part of the outside or
inside of the Premises or of the Building, without the prior written consent of
Landlord in its sole and absolute discretion. In the event of the violation of
the foregoing by Tenant, Landlord may remove same without any liability, and may
charge the expense incurred by such removal to Tenant.

 

4. The sashes, sash doors, skylights, windows and doors that reflect or admit
light or air into the halls, passageways or other public places in the Building
or Complex shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the window sills or in the public
portions of the Building or Complex.

 

5. No show cases or other articles shall be put in front of or affixed to any
part of the exterior of the Building or Complex, nor placed in public portions
thereof without the prior written consent of Landlord.

 

6. The restrooms, toilets, wash bowls, and other apparatus shall not be used for
any purpose other than that for which they were constructed, and no sweeping,
rubbish, rags or other foreign substance of any kind shall be thrown into them.
The expense of any breakage, stoppage, or damage resulting from violation of
this rule shall be borne by the tenant who caused, or whose agents, servants,
employees, contractors, visitors or licensees caused, the breakage, stoppage, or
damage.

 

E-1



--------------------------------------------------------------------------------

7. Tenant shall not mark, paint, drill into or in any way deface any part of the
Premises or the Building or Complex. No boring, cutting or stringing of wires
shall be permitted, except with the prior written consent of Landlord, and as
Landlord may direct, in its sole and absolute discretion.

 

8. No animal or bird or bicycle or vehicle of any kind shall be brought into or
kept in or about the Premises, Building or Complex, except seeing-eye dogs or
other seeing-eye animals or other animals or equipment required by any disabled
employee or invitee of Tenant.

 

9. Prior to leaving the Premises for the day, Tenant shall draw or lower window
coverings and extinguish all lights. Tenant shall assume all responsibility,
including keeping doors locked and other means of entry to the Premises closed,
for protecting the Premises from theft, robbery, and pilferage.

 

10. Tenant shall not make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with any occupant of the Building or Complex, or
neighboring buildings or premises, or those having business with them. Tenant
shall not harass or annoy any occupant of the Building or Complex, including,
without limitation, any act or conduct that may violate, breach or infringe upon
any federal, state or local laws or civil rights, including those pertaining to
the protection of the civil rights of any person based on sex, race, religion,
sexual preference, age or other consideration. Tenant shall not throw anything
out of the doors, windows or skylights or down the passageways.

 

11. Neither Tenant nor any of Tenant’s agents, servants, employees, contractors,
visitors or licensees shall at any time bring or keep upon the Premises,
Building or Complex any flammable, combustible or explosive fluid, chemical or
substance.

 

12. No additional locks, bolts or mail slots of any kind shall be placed upon
any of the doors or windows by Tenant, nor shall any change be made in existing
locks or the mechanism thereof. Tenant must, upon the termination of the
tenancy, restore to Landlord all keys of stores, offices and toilet rooms,
either furnished to or otherwise procured by Tenant, and in the event of the
loss of any keys so furnished, Tenant shall pay to Landlord the cost thereof.

 

13. No furniture, freight, or equipment of any kind may be brought into or out
of the Building without prior notice to Landlord. All moving activity into or
out of the Building must be scheduled with Landlord and done only at the time
and in the manner designated by Landlord. No service deliveries (other than
messenger services) shall be allowed between the hours of 7:00 a.m. and 9:00
a.m., 12:00 p.m. and 1:00 p.m., and 4:00 p.m. and 6:00 p.m., Monday through
Friday. Landlord may at any time restrict the elevators and areas of the
Building into which messengers may enter and may require that deliveries be left
at the lobby security desk for pickup by Tenant. Landlord may prescribe the
weight, size, and position of all safes and other heavy property brought into
the Building and the times and manner of moving those items within and out of
the Building. Tenant shall not overload the floor of the Premises. If considered
necessary by Landlord, safes and other heavy objects must stand on supports that
are adequate to distribute the weight properly. Landlord shall not be
responsible for loss of or damage to any safe or property. Any damage to any
part of the Building or to its contents, occupants, or visitors caused by moving
or maintaining any safe or other property referred to in this clause shall be
the

 

E-2



--------------------------------------------------------------------------------

sole responsibility and expense of Tenant. Landlord reserves the right to
inspect all safes, freight or other bulky articles to be brought into the
Building and to exclude from the Building all safes, freight or other bulky
articles which violate any of these Rules and Regulations or the Lease which
these Rules and Regulations are a part. No packages, supplies, equipment, or
merchandise may be received in the Building or carried up or down in the
elevators, except between those hours and in that specific elevator that
Landlord shall designate.

 

14. Landlord shall have the right to prohibit any advertising or business
conducted by Tenant referring to the Building which, in Landlord’s good faith
opinion, tends to impair the reputation of the Building or its desirability as a
first class building for offices and/or commercial services and upon notice from
Landlord, Tenant shall refrain from or discontinue such advertising.

 

15. Landlord reserves the right to exclude from the Building between the hours
of 6:00 p.m. and 8:00 a.m. Monday through Friday, and at all hours on Saturdays,
Sundays and legal holidays, all persons who do no present a pass to the Building
issued by Landlord. Such hours are subject to change in Landlord’s sole and
absolute discretion upon written from Landlord. Landlord may furnish passes to
Tenant so that Tenant may validate and issue same. Tenant shall safeguard said
passes and shall be responsible for all acts of persons in or about the Building
who possess a pass issued to Tenant. Landlord reserves the right to exclude or
expel from the Building and Complex any person who, in Landlord’s judgment, is
under the influence of alcohol or drugs or commits any act in violation of any
of these Rules and Regulations.

 

16. When departing after the Building’s normal business hours, Tenant and
Tenant’s employees and agents must be sure that the doors to the Building are
securely closed and locked. Any person, including Tenant and Tenant’s employees
and agents, who enters or leaves the Building at any time when it is locked or
at any time considered to be after the Building’s normal business hours, may be
required to sign the Building register. Access to the Building may be refused
unless the person seeking access has proper identification or has previously
arranged a pass for access to the Building. Landlord and its agents shall not be
liable for damages for any error concerning the admission to, or exclusion from,
the Building of any person. Landlord reserves the right, in the event of
invasion, mob, riot, public excitement, or other commotion, to prevent access to
the Building or Complex during the continuance of that event by any means it
considers appropriate for the safety and protection of life and property.

 

17. Tenant’s contractors shall, while in the Premises, Building or elsewhere in
the Complex, be subject to and under the control and direction of the Building
Manager (but not as agent or servant of said Building Manager or of Landlord).

 

18. If the Premises is or becomes infested with vermin as a result of the use or
any misuse or neglect of the Premises by Tenant, its agents, servants,
employees, contractors, visitors or licensees, Tenant shall forthwith at
Tenant’s expense cause the same to be exterminated from time to time to the
satisfaction of Landlord and shall employ such licensed exterminators as shall
be approved in writing in advance by Landlord.

 

E-3



--------------------------------------------------------------------------------

19. The requirements of Tenant will be attended to only upon application at the
office of the Building. Building personnel shall not perform any work or do
anything outside of their regular duties unless under special instructions from
the office of the Landlord.

 

20. Tenant and Tenant’s employees, agents, contractors and invitees shall not
loiter in or on the entrances, corridors, sidewalks, lobbies, halls, stairways,
elevators, or common areas for the purpose of smoking tobacco products or for
any other purpose. Tenant and Tenant’s employees and agents shall not obstruct
those areas but use them only as a means of ingress to egress from the Premises,
Building or Complex. Canvassing, soliciting and peddling in the Building or
Common Areas of the Complex are prohibited and Tenant shall cooperate to prevent
the same.

 

21. No air conditioning unit or system or other apparatus shall be installed or
used by Tenant without the written consent of Landlord in its sole and absolute
discretion. Tenant shall not waste electricity, water, or air-conditioning and
shall cooperate fully with Landlord to ensure the most effective operation of
the Building’s heating and air-conditioning system.

 

22. There shall not be used in any premises, or in the public halls, plaza
areas, lobbies, or elsewhere in the Building or Complex, either by Tenant or by
jobbers or others, in the delivery or receipt of merchandise, any hand trucks or
dollies, except those equipped with rubber tires and sideguards.

 

23. Tenant, Tenant’s agents, servants, employees, contractors, licensees, or
visitors shall not park any vehicles in any driveways, service entrances, or
areas posted “No Parking” and shall comply with any other parking restrictions
imposed by Landlords from time to time.

 

24. Tenant shall install and maintain, at Tenant’s sole cost and expense, an
adequate visibly marked (at all times properly operational) fire extinguisher
next to any duplicating or photocopying machine or similar heat producing
equipment, which may or may not contain combustible material, in the Premises,
Building or Complex.

 

25. Tenant shall keep its window coverings closed during any period of the day
when the sun is shining directly on the windows of the Premises.

 

26. Tenant shall not use the name of the Building for any purpose other than as
the address of the business to be conducted by Tenant in the Premises, nor shall
Tenant use any picture of the Building in its advertising, stationery or in any
other manner without the prior written permission of Landlord. Landlord
expressly reserves the right at any time to change said name without in any
manner being liable to Tenant therefor.

 

27. Tenant shall not prepare any food nor do any cooking, operate or conduct any
restaurant, luncheonette or cafeteria for the sale or service of food or
beverages to its employees or to others, except that food and beverage
preparation by Tenant’s employees using microwave ovens or coffee makers shall
be permitted; provided, however, no popcorn may be cooked, heated or otherwise
prepared in any microwave oven or any other equipment in the Premises and no
odors of cooking or other processes may emanate from the Premises. Tenant shall
not install or permit the installation or use of any vending machine or permit
the delivery of any food or beverage to the Premises except by such persons and
in such manner as are approved in advance in writing by Landlord.

 

E-4



--------------------------------------------------------------------------------

28. Business machines and mechanical equipment shall be placed and maintained by
Tenant at Tenant’s expense in settings sufficient in Landlord’s judgment to
absorb and prevent vibration, noise and annoyance. Tenant shall not install any
machine or equipment which causes noise, heat, cold or vibration to be
transmitted to the structure of the Building in which the Premises are located
without Landlord’s prior written consent in its sole and absolute discretion.
Tenant shall not place a load upon any floor of the Premises exceeding the floor
load per square foot which such floor was designated to carry and which is
allowed by law.

 

29. Smoking is prohibited in the Building, including, without limitation, the
main lobby, all hallways, all elevators, all elevator lobbies and all restrooms.

 

30. Tenant shall store all trash and garbage within the interior of the
Premises. Tenant shall not place or have placed in the trash boxes or
receptacles any material that may not or cannot be disposed of in the ordinary
and customary manner of removing and disposing of trash in the vicinity of the
Building. In disposing of trash and garbage, Tenant shall comply fully with any
law or ordinance governing that disposal. All trash, garbage, and refuse
disposal shall be made only through entry-ways and elevators provided for that
purpose and shall be made only at times designated by Landlord.

 

31. Tenant shall comply with requests by Landlord that Tenant inform Tenant’s
employees of items of importance to Landlord.

 

32. Tenant may not introduce telephone, cable or other communication or
telecommunication wires or other wires into the Premises without first obtaining
Landlord’s approval of the method and location of such introduction. No boring
or cutting for telephone wires or other wires shall be allowed without
Landlord’s consent. The location of telephones, call boxes, and other office
equipment affixed to the Premises shall be subject to Landlord’s prior approval.

 

33. Landlord reserves the right at any time to change or rescind any one or more
of these Rules and Regulations or to make any additional reasonable Rules and
Regulations that, in Landlord’s sole and absolute discretion, may be necessary
for:

 

(a) The management, safety, care, and cleanliness of the Premises, Building or
Complex;

 

(b) The preservation of good order; or

 

(c) The convenience of other occupants and tenants in the Building or Complex.

 

Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenants. No waiver by Landlord shall be construed as a
waiver of those Rules and Regulations in favor of any other tenant, and no
waiver shall prevent Landlord from enforcing those Rules or Regulations against
any other tenant of the Building or Complex.

 

E-5



--------------------------------------------------------------------------------

EXHIBIT F

 

LETTER OF CREDIT

 

[Date]

 

[NAME OF LANDLORD]       [NAME OF APPLICANT]          

c/o SHORENSTEIN COMPANY LLC

     

 

--------------------------------------------------------------------------------

555 California Street, 49th Floor

     

 

--------------------------------------------------------------------------------

San Francisco, CA 94104

     

 

--------------------------------------------------------------------------------

Attn: Corporate Secretary

       

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO.                     

 

We hereby establish our Irrevocable Letter of Credit in your favor available by
your drafts drawn on [NAME OF BANK], at sight, for any sum or sums not exceeding
                     Dollars ($            ), for account of [NAME OF TENANT] at
[TENANT’S ADDRESS]. Draft(s) must be accompanied by supporting documents as
described below:

 

A written statement to [INSERT NAME OF BANK] stating that “The principal amount
[or the portion requested] of this Letter of Credit is due and payable to
Beneficiary in accordance with the provisions of that certain Office Lease dated
                    , between Beneficiary and Applicant.”

 

The written statement shall be accompanied by this Letter of Credit for
surrender, provided, however, that if less than the balance of the Letter of
Credit is drawn, this Letter of Credit need not be surrendered and shall
continue in full force and effect with respect to the unused balance, of this
Letter of Credit unless and until we issue to you a replacement Letter of Credit
for such unused balance, the terms of which replacement Letter of Credit shall
be identical to those set forth in this Letter of Credit. We are not required to
inquire as to the accuracy of the matters recited in the written statement or as
to the authority of the person signing the written statement and may take the
act of signing as conclusive evidence of such accuracy and his or her authority
to do so. The obligation of [BANK] under this Letter of Credit is the individual
obligation of [BANK], and is in no way contingent upon reimbursement with
respect thereto.

 

Each draft must bear upon its face the clause “Drawn under Letter of Credit NO.
            , dated                     , of [BANK].

 

This Letter of credit shall automatically extended for an additional period of
one year from the present or each future expiration date unless we have notified
you in writing delivered via U.S. registered mail, return receipt requested, to
your address stated above, or to such other address as you shall have furnished
to use for such purpose, not less than sixty (60) days before such expiration
date, that we elect not to renew this Letter of Credit. Upon your receipt of
such notification, you may draw your sigh draft on us prior to the then
applicable expiration date for the unused balance of the Letter of Credit, which
shall be accompanied by your signed written statement that you received
notification of our election not to extend.

 

F-1



--------------------------------------------------------------------------------

Except so far as otherwise expressly stated herein, this Letter of Credit is
subject to the “Uniform Customs and Practices for Documentary Credits (1993
Revision), International Chamber of Commerce – Publication No. 500.” If this
Letter of Credit expires during an interruption of business as described in
article 17 of Publication 500, we hereby specifically agree to effect payment if
this Letter of Credit is drawn against within 30 days after the resumption of
business.

 

We hereby agree with you that drafts drawn under and in compliance with the
terms of this Letter of Credit will be duly honored if presented to the
above-mentioned drawee at our office at [ADDRESS] on or before              PM
[TIME ZONE], Time on [TIME EXPIRATION DATE], or such later expiration date to
which this Letter of Credit is extended pursuant to the terms hereof.

 

If at any time Beneficiary or its authorized transferee is not in possession of
the original of this letter of credit (together with all amendments, if any)
because such original has been delivered to us as required hereunder for a draw
thereon or transfer thereof, our obligations as set forth in this letter of
credit shall continue in full force and effect as if Beneficiary or such
authorized transferee still held such original, and any previous delivery to us,
without return by us, of such original shall be deemed to have satisfied any
requirement that such original be delivered to us for a subsequent draw
hereunder or transfer hereof.

 

This Letter of Credit may be, without charge and without recourse, assigned to,
and shall inure to the benefit of, any successor in interest to [LANDLORD],
under the Office Lease. Transfer charges, if any, are for the account of the
Applicant.

 

Sincerely, [BANK]

 

F-2